 

Exhibit 10.1

 

(LOGO) [img001_v1.jpg]

 

July 31, 2015

 

Robert N. Bertrand

Kiosk Concepts, Inc./Soupman, Inc.

1110 South Ave. Suite 100

Staten Island, NY 10314

 

Dear Robert:

 

The purpose of this letter is to confirm the binding agreement between Soupman,
Inc. and The Grilled Cheese Truck, Inc. with respect to the Master Franchise
Agreement, a copy of which is attached. Subject to Soupman’s receipt of $100,000
under the agreed-upon Bridge Note by August 7, 2015, the Master Franchise
Agreement shall become effective immediately upon the approval of the State of
New York and both The Grilled Cheese Truck, Inc. and Kiosk Concepts,
Inc./Soupman, Inc. agree that no further negotiations shall take place.

 

Thank you,

 

 -s- Robbie Lee [img002_v1.jpg]

Robbie Lee

Executive Chairman

The Grilled Cheese Truck, Inc.

  AGREED:   -s- Robert Bertrand [img003_v1.jpg]    Robert Bertrand, President

 

151 North Nob Hill Road, Suite 321
Fort Lauderdale, FL 33324

 

 

 

 



KIOSK CONCEPTS, INC. 

 

MASTER FRANCHISE AGREEMENT  

          THE GRILLED CHEESE TRUCK, INC.__________           MASTER FRANCHISEE  
        DATE OF AGREEMENT

 



 

 



 

          TABLE OF CONTENTS           1. GRANT OF FRANCHISE 1         1.1 Rights
Granted to You 1   1.2 Non-Exclusive Grant 2   1.3 Our Reserved Rights 2        
2. OPERATION OF THE FRANCHISED BUSINESS 2         2.1 Name of Franchised
Business 2   2.2 Full Time, Attention and Best Efforts 2   2.3 Modifications to
System and Manuals 3         3. INITIAL AND EXTENDED TERMS 3         3.1 Initial
Term 3   3.2 Options to Renew 3   3.3 Renewal of Existing Agreement 4   3.4
Continued Compliance 4   3.5 Termination at End of Term 4         4. PAYMENT OF
FEES 4         4.1 Initial Franchise Fee 4   4.2 Continuing Fees Payable to Us 4
  4.3 Manner of Payment 5   4.4 Interest on Overdue Amounts 5   4.5 Late Fee;
Insufficient Funds Fee 6   4.6 Unit Franchise Agreements and Revenue Reports 6  
4.7 Security Interest 6   4.8 Reimbursement of Monies 7   4.9 Application of
Fees 7         5. YOUR OBLIGATIONS 7         5.1 Sale of Unit Franchises;
Minimum Development Quota 8   5.2 Initial Training and Services for Unit
Franchisees 9   5.3 Use of Proprietary Marks 10   5.4 Place of Business 10   5.5
Insurance 10   5.6 Computer Hardware and Software 11   5.7 Payment of Taxes 12  
5.8 Enforcement of Unit Franchise Agreements 12   5.9 Master Franchisee Training
Program 12   5.10 Additional Training; Master Franchisee Meetings 13   5.11
Supplies and Equipment 13   5.12 Compliance with Governmental Regulations and
Applicable Law 13   5.13 Office Location 13   5.14 Solicitation Advertising 14  
5.15 Policies and Procedures 14   5.16 Changes to the System 14   5.17
Developments are Our Property 15   5.18 Financial Statements and Updated Unit
Franchise Disclosure Document 15   5.19 Our Website 15

 



i

 

 

          6. PROPRIETARY MARKS 17         6.1 Our Representations 17   6.2 Your
Representations 17   6.3 Your Acknowledgments 18   6.4 Changes in Law Affecting
Proprietary Marks 19         7. NON-COMPETITION 20         7.1 Restrictions 20  
7.2 Independent Covenants 20   7.3 Reduction of Scope 20   7.4 No Defense 20  
7.5 Irreparable Injury 20   7.6 Additional Parties 20         8. MANUALS AND
CONFIDENTIAL INFORMATION 21         8.1 Use of Manuals 21   8.2 Confidentiality
of Information 21   8.3 Irreparable Injury from Disclosure of Confidential
Information 21   8.4 Confidentiality Covenants from Individuals Associated with
You 21         9. OUR OBLIGATIONS 22         9.1 Manuals and Assistance 22   9.2
Training Program 22   9.3 Advice and Assistance 22   9.4 Proprietary Marks 22  
9.5 Advice 22         10. DEFAULT AND TERMINATION 22         10.1 Termination in
the Event of Bankruptcy or Insolvency 22   10.2 Termination with Notice and
Without Opportunity to Cure 23   10.3 Termination with Notice and Opportunity to
Cure 24   10.4 Cross-Default 24   10.5 Our Right to Discontinue Services to You
25   10.6 Termination of This Agreement by You 25   10.7 Without Prejudice 25  
10.8 Amendment Pursuant to Applicable Law 25         11. OBLIGATIONS UPON
TERMINATION OR EXPIRATION 26         11.1 Cessation of Business 26   11.2
Cessation of Use of Confidential Information and Proprietary Marks 26   11.3
Cancellation of Assumed Name Registration 26   11.4 Payment of Monies Due;
Liquidated Damages 26   11.5 Costs to Secure Compliance 27   11.6 Return of
Manuals and Other Confidential Information 27   11.7 Irreparable Injury to Us 27
  11.8 Compliance with Post-Term Covenants 27         12. TRANSFER OF INTEREST
27         12.1 Transfer by Us 27   12.2 Transfer by You 28   12.3 Granting of a
Security Interest by You 28



 



ii

 

 

            12.4 Transfer Upon Death or Disability 28   12.5 Non-waiver of
Claims 29   12.6 Transfer by You in Bankruptcy – Right of First Refusal 29      
  13.   UNIT FRANCHISEES 29           13.1 Form of Unit Franchise Disclosure
Document and Unit Franchise Agreement 29   13.2 Unit Franchise Disclosure
Document and Unit Franchise Agreement Amendments 30   13.3 Use of Proprietary
Marks 30   13.4 Effect of Termination of This Agreement 30   13.5 Unit Franchise
Refund Policy 30         14.   INDEPENDENT CONTRACTOR AND INDEMNIFICATION 30    
      14.1 No Fiduciary Relationship 30   14.2 Public Notice of Independent
Status 31   14.3 Independent Contractor 31   14.4 Indemnification 31         15.
  APPROVALS, WAIVERS AND NOTICES 32           15.1 Obtaining Approvals 32   15.2
No Waiver 32   15.3 Notices 32         16.   ENTIRE AGREEMENT; SEVERABILITY AND
CONSTRUCTION 33           16.1 Entire Agreement 33   16.2 Severability and
Construction 33   16.3 Survival of Obligations After Expiration or Termination
of Agreement 34   16.4 Survival of Modified Provisions 34   16.5 Captions 34  
16.6 Responsibility 34   16.7 Corporation, Partnership or Limited Liability
Company 35         17.   APPLICABLE LAW 35           17.1 Choice of Law 35  
17.2 Non-Binding Mediation 36   17.3 Venue 36   17.4 Non-exclusivity of Remedy
36   17.5 Right to Injunctive Relief 36   17.6 Incorporation of Recitals 36    
    18.   SECURITY INTEREST 37           18.1 Collateral 37   18.2 Indebtedness
Secured 37   18.3 Additional Documents 37   18.4 Possession of Collateral 37  
18.5 Our Remedies in Event of Default 37   18.6 Special Filing as Financing
Statement 38         19.   ACKNOWLEDGMENTS 38           19.1 Recognition of
Business Risks 38   19.2 Receipt of Franchise Disclosure Document 38

 



iii

 

 

          19.3 Review of Agreement 38   19.4 Attorneys’ Fees 38   19.5 Atypical
Arrangements 38   19.6 Limitation of Adjudicative Proceedings 39   19.7 Trial by
Jury 39   19.8 Punitive or Exemplary Damages 39   19.9 Additional Documents 39  
19.10 Counterparts 39



 

ATTACHMENTS: A – Master Territory and Commencement Date B – Guarantees of Master
Franchise Agreement C – Multi-State Addendum D – Confidentiality and
Non-Competition Agreement E – Minimum Development Quota

 



iv

 

 

KIOSK CONCEPTS, INC.

 

MASTER FRANCHISE AGREEMENT

 

AGREEMENT made as of the _____ day of __________________, 2015 (the “Effective
Date”) by and between Kiosk Concepts, Inc., a New York corporation having its
principal place of business at 1110 South Avenue, Staten Island, New York 10314
(“we”, “us” or “our”), and The Grilled Cheese Truck, Inc., a Nevada corporation
having its principal address at 151 North Nob Hill Road, Suite 321, Fort
Lauderdale, FL 33324 (“you” or “your”), with reference to the following facts:

 

A.          We are in the business of franchising outlets that sell proprietary
gourmet soups, chilis, stews, desserts, wraps and non-proprietary products like
salads, sandwiches, specialty coffees, soft drinks and other beverages under the
name and trademark “The Original Soupman”, together with any trademarks, trade
names, service marks, slogans and logos which may be authorized in writing by us
from time to time (collectively the “Proprietary Marks”). We have developed and
used, and continue to use and control, the Proprietary Marks so as to impart to
the public superior standards of quality and service.

 

B.          You desire us to grant you a license to use the methods, procedures
and products developed by us and our parent (the “System”) to operate an
independent business (the “Franchised Business”) that sells and services The
Original Soupman franchises (“Unit Franchises”) to qualified individuals and
business entities (“Unit Franchisees”) who will sell proprietary gourmet soups,
chilis, stews, desserts, wraps and non-proprietary products like salads,
sandwiches, specialty coffees, soft drinks and other beverages in the territory
described in Section 1 of this Agreement, and you agree that your operation of
the Franchised Business shall be governed by the terms, covenants and conditions
contained in this Agreement. Our System includes a method of offering and
selling Unit Franchises, management methods, marketing programs, financial
reporting, Unit Franchisee performance reporting, and providing services to Unit
Franchisees, all of which we may modify and/or update from time to time during
the term of this Agreement.

 

C.          You represent and warrant to us, as an inducement to our execution
of this Agreement, that all statements made by you and all materials provided to
us by you in connection with the grant of this franchise to you are true,
accurate and complete and that you have made no misrepresentations or material
omissions in connection with obtaining this franchise. We grant this franchise
in reliance upon each and all of your representations.

 

NOW, THEREFORE, IT IS AGREED:

 

1.            GRANT OF FRANCHISE

 

1.1          Rights Granted to You

 

We grant to you, upon the terms and conditions contained in this Agreement, the
exclusive right to establish and operate a Franchised Business and a license to
use the methods, procedures and products developed by us in the business of
selling and servicing Unit Franchises in the territory described on Attachment A
attached to this Agreement and incorporated into this Agreement by reference
(the “Master Territory”). You shall operate the Franchised Business at or from a
location of your choice within the Master Territory upon the terms and
conditions set forth in this Agreement. The Proprietary Marks, any Internet
domain names, URLs, copyrights, toll-free “1-800”, “1-888” and “1-877” telephone
numbers or other like toll-free telephone numbers which may be utilized by us or
our affiliates, and their mnemonics, and other identifying marks constituting a
part of the System, now or in the future, shall be used by you only in
connection with the operation of the Franchised Business. The rights granted
herein include the limited right to sublicense the use of the Proprietary Marks
to Unit Franchisees in the Master Territory.

 



 

 

 

1.2          Non-Exclusive Grant

 

You acknowledge and agree that the franchise granted to you hereunder is
non-exclusive and is only for one (1) Master Territory; that you are not granted
any area, market, or protected territorial rights other than as expressly
provided in Section 1.1 of this Agreement; and that you shall not have the right
to sublicense, sublease, subcontract or enter into any management agreement
providing for the right to operate the Franchised Business or to use the System
granted pursuant to this Agreement, except in the manner expressly provided for
in Section 5.1 of this Agreement.

 

1.3          Our Reserved Rights

 

We and our affiliates retain the right, among others, in any manner and on any
terms and conditions that we deem advisable, and without granting you any rights
therein:

 

1.3.1 To own, acquire, establish, and/or operate, and license others to
establish and operate, other Franchised Businesses at any location outside of
the Master Territory.

 

1.3.2 To own, acquire, establish and/or operate, and license others to establish
and operate, businesses under other proprietary marks or other systems, whether
such businesses are the same, similar, or different from the Franchised
Business, at any location within or outside of the Master Territory.

 

1.3.3 To license others to sell or distribute any products or services which
bear any proprietary marks, including the Proprietary Marks, at any location
outside of the Master Territory.

 

2.          OPERATION OF THE FRANCHISED BUSINESS

 

You acknowledge and agree that:

 

2.1          Name of Franchised Business

 

You shall operate the Franchised Business in the United States of America
Territory using the assumed trade name “The Original Soupman”, “The Original
Soupman of [City]” and/or any other trade name we designate in conjunction with
your formal business name. You shall not use the Proprietary Marks, or any part
thereof, as part of your corporate name or other legal name, nor shall your
corporate or other legal name include any other service name. The name of your
corporate entity and any trade or assumed names or other legal names used by you
in the operation of the Franchised Business shall be approved by us prior to any
use by you.

 

2.2          Full Time, Attention and Best Efforts

 

You shall devote all of your time, attention and best efforts to the Franchised
Business pursuant to this Agreement and all work and services performed and/or
supervised by you under this Agreement shall be performed and/or supervised by
you or by your authorized employees. You shall adhere to all current established
policies, practices and procedures of the System, and as the same may be amended
from time to time, and shall not deviate therefrom without our prior written
consent.

 



2

 

 

2.3          Modifications to System and Manuals

 

The System, our Operations Manual, and any other manuals loaned to you by us
pursuant to this Agreement (collectively the “Manuals”), and the products and
services offered by the Franchised Business may be modified by us at any time
and from time to time, including, without limitation, by the addition, deletion
and/or modification of operating procedures, products and services. You shall
comply, at your expense, with all such additions, deletions and/or
modifications, including, without limitation, all requirements to implement the
addition, deletion and/or modification. You shall implement any System changes
upon receipt of notice thereof from us and shall complete their implementation
within such time as we may specify. You shall ensure that each Unit Franchisee
in your Master Territory also complies with any System changes, as such changes
may affect the Unit Franchisees.

 

3.            INITIAL AND EXTENDED TERMS

 

3.1          Initial Term

 

The initial term of this Agreement shall commence upon the Effective Date and
shall expire ten (10) years from the Effective Date, unless sooner terminated
under the terms of this Agreement. You shall have no right or option to extend
or renew the term of this Agreement except as provided in Section 3.2 of this
Agreement.

 

3.2          Options to Renew

 

You shall have the option to renew the term of this Agreement, on the terms and
conditions set forth in this Agreement, for four (4) additional ten (10) year
terms, upon written notice given by you to us not less than six (6) months nor
more than twelve (12) months prior to the scheduled expiration date of the term
then in effect, provided that each of the following conditions are satisfied:

 

3.2.1 You shall not be in default of any provision of this Agreement, or any
other agreement between you and us or our affiliates, or any standards set forth
in the Manuals, and you shall have complied with all the terms and conditions of
this Agreement, the Manuals and any other agreements during the term of this
Agreement.

 

3.2.2 You shall have satisfied all monetary obligations owed by you to us and
our affiliates, and shall have timely met those obligations throughout the term
of this Agreement.

 

3.2.3 You shall, at our option, execute our then-current form of Master
Franchise Agreement and any addenda thereto for the renewal term, which renewal
agreement shall supersede this Agreement in all respects, and the terms of
which, including, without limitation, continuing fees payable to us, may differ
materially and be less advantageous to you than the terms of this Agreement.

 

3.2.4 You shall comply with our then-current qualification and training
requirements.

 

3.2.5 You shall pay us a renewal fee in the sum of Ten Thousand Dollars
($10,000) for the right to renew this Agreement.

 

3.2.6 You shall execute a general release, in a form prescribed by us, of any
and all claims which you may have or believe to have against us and/or our
affiliates and our respective officers, directors, agents and employees, whether
the claims are known or unknown, which are based on, arise from or relate to
this Agreement or the Franchised Business, as well as claims, known or unknown,
which are not based on, do not arise from or do not relate to this Agreement or
the Franchised Business, but which relate to other franchise agreements,
Franchised Businesses and other agreements between us or our affiliates and you
which arose on or before the date of the general release, including, without
limitation, all obligations, liabilities, demands, costs, expenses, damages,
claims, actions and causes of action, of whatever nature, character or
description, arising under federal, state and local laws, rules and ordinances
(provided, however, that all rights enjoyed by you and any causes of action
arising in your favor from the provisions of Article 33 of the New York General
Business Law (“GBL”) and the regulations issued thereunder shall remain in
force; it being the intent of this provision that the non-waiver provisions of
GBL Sections 687.4 and 687.5 be satisfied).

 



3

 

 

3.3          Renewal of Existing Agreement

 

If we are not offering new master franchises, are in the process of revising,
amending or renewing our form of Master Franchise Agreement or Master Franchise
Disclosure Document or are not lawfully able to offer our then-current form of
Master Franchise Agreement at the time you exercise an option to extend the term
of this Agreement, we may offer to renew this Agreement upon the terms and
conditions set forth in this Agreement for the extended term, or may offer to
extend the term of this Agreement on a month-to-month basis following the
expiration of the term of this Agreement for as long as we deem necessary or
appropriate so that we may subsequently lawfully offer and utilize our
then-current form of Master Franchise Agreement.

 

3.4          Continued Compliance

 

Your right to extend the term of this Agreement shall be subject to your
continued compliance with the terms and conditions in this Agreement as well as
your compliance with the conditions set forth in Section 3.2 of this Agreement.

 

3.5          Termination at End of Term

 

If you do not elect to extend the term of this Agreement, this Agreement shall
terminate at the end of the term then in effect.

 

4.           PAYMENT OF FEES

 

4.1          Continuing Fees Payable to Us

 

You shall pay the following continuing fees to us each month during the term of
this Agreement:

 

4.2.1 You shall pay to us a royalty fee based on revenue generated by Unit
Franchisees (the “Unit Franchise Performance Royalty Fee”) equal to twenty-five
percent (25%) of aggregate royalty fees paid to you by Unit Franchisees in the
Master Territory pursuant to their Unit Franchise Agreements. The Unit Franchise
Performance Royalty Fee shall be paid by you to us in the manner provided in
Section 4.3 of this Agreement by the fifteenth(15th) day of each calendar month
based on royalty fees generated and received during the previous calendar month.

 

4.2.2 You shall pay to us a franchise sales royalty fee (the “Franchise Sales
Royalty Fee”) for each Unit Franchise you sell in the Master Territory as
follows: twenty-five percent (25%) of the initial franchise fee collected from
each Unit Franchisee upon execution of the Unit Franchisee’s Franchise Agreement
(a “Unit Franchise Agreement”); provided, however, that if you elect to discount
or reduce an initial franchise fee for any reason, the Franchise Sales Royalty
Fee shall be payable to us as if the full initial franchise fee had been paid.
The Franchise Sales Royalty Fee shall be paid by you to us at the same time and
in the same manner as the Unit Franchise Performance Royalty Fee provided in
Section 4.2.1 above. Any Royalty Fee you collect from the Franchisee shall be
immediately paid to Us, but no later than the fifteen (15th) day of each
calendar month. A Unit Franchise shall be deemed to be sold to a Unit Franchisee
on the date that you and the Unit Franchisee execute the Unit Franchise
Agreement, irrespective of when the Unit Franchise begins operation. Fees and
Royalties cannot be increased or decreased without our prior written consent.

 



4

 

 

4.2.3 In addition to the Unit Franchise Performance Royalty Fee and Franchise
Sales Royalty Fee described above, you shall collect from each Unit Franchisee
in your Master Territory a “National Advertising Fund Contribution” to be
contributed to our “National Advertising Fund” pursuant to the terms of the
individual Unit Franchise Agreements. For each Unit Franchise you own and
operate, you shall pay the National Advertising Fund Contribution on the same
basis as Unit Franchisees. The National Advertising Fund Contribution shall be
collected by you from each Unit Franchisee and spent by you in accordance with
the agreement on behalf of the franchisor and Franchisees.

 

4.3          Manner of Payment

 

You shall pay us all Unit Franchise Performance Royalty Fees and Franchise Sales
Royalty Fees, due under this Section 4 by electronic funds transfer by us
against a bank account maintained by you. You agree to execute the documents
required by us, our bank and/or your bank in order to permit us to conduct
electronic funds transfers to and from your account, and you shall not close
your account without our prior consent. Your failure to comply with the terms of
this Section 4.3 shall be deemed to be a breach of this Agreement. You hereby
authorize us to initiate debit entries and/or credit collection entries to your
bank account for the payment of Unit Franchise Performance Royalty Fees,
Franchise Sales Royalty Fees, National Advertising Fund Contributions, and all
other sums that may become due to us or our affiliates from you. You shall make
funds available for withdrawal by us by electronic transfer on such dates of
each month as we shall designate throughout the term of this Agreement.

 

If you fail to provide the revenue reports described in Section 4.6 below, then
in addition to the late fee described in such Section, we may debit your account
for one hundred forty percent (140%) of the last Unit Franchise Performance
Royalty Fee, Franchise Sales Royalty Fee and/or National Advertising Fund
Contribution (as applicable) that we debited. If the Unit Franchise Performance
Royalty Fee, Franchise Sales Royalty Fee and/or National Advertising Fund
Contribution we debit are less than the fees you actually owe us, once we have
been able to determine the true and correct revenue amounts, we will debit your
account for the balance on a day we specify. If the Unit Franchise Performance
Royalty Fee, Franchise Sales Royalty Fee and/or National Advertising Fund
Contribution we debit are greater than the fees you actually owe us, we will
credit the excess against the amount we otherwise would debit from your account
for the next payment due.

 

4.4          Interest on Overdue Amounts

 

Any payment not actually received by us on or before the Fifteen (15th) day of
each month (or the next business day if the Fifteen(15th) of any month is not a
business day) shall be deemed overdue and you shall pay to us, in addition to
the overdue payment, interest on such overdue amount at the rate of one and
one-half percent (1.5%) per month or the maximum rate permitted by law,
whichever is less. Interest shall accrue from the original due date until
payment is received in full. Our right to such interest shall be in addition to
any other remedies we may have, including, without limitation, the right of
set-off to withdraw or retain, from time to time and without notice to you, any
amounts due and unpaid by us to you. You shall not be entitled to set-off any
payments required to be made under this Section 4 against any monetary claim you
may have against us.

 



5

 

 

4.5          Late Fee; Insufficient Funds Fee

 

In the event you fail to provide us with any report we require on or before the
date we require it, you agree to pay to us a late fee in the amount of Two
Hundred Fifty Dollars ($250). In addition, if, for any reason, any payment owed
by you to us is denied by your bank due to insufficient funds in your account,
then you shall, in addition to applicable interest as described in Section 4.4
above, pay us an insufficient funds fee in the amount of Two Hundred Fifty
Dollars ($250). If you incur three (3) late fees or insufficient funds fees
within any twelve (12) month period, we will have the right to terminate this
Agreement without providing you an opportunity to cure the default.

 

4.6          Unit Franchise Agreements and Revenue Reports

 

You shall submit to us copies of all Unit Franchise Agreements executed with
Unit Franchisees within ten (10) days of the date of their execution, together
with a copy of all checks presented to you at closing. You shall prepare and
submit to us a monthly report, not later than the first (1st) day of each month,
of Franchise Sales Revenue generated by you during the previous calendar month.
Contemporaneously with the submission of the Franchise Sales Revenue report, you
shall prepare and submit to us a monthly report, in such form and including such
detail as we require, reflecting royalty fees paid and owed to you by your Unit
Franchisees for the previous calendar month. Any report not actually received by
us when due shall be deemed overdue and you shall pay us a late charge as
described above.

 

4.7          Security Interest

 

In order to secure payment of all Unit Franchise Performance Royalty Fees,
Franchise Sales Royalty Fees, National Advertising Fund Contributions, and all
other sums that may become due to us or our affiliates from you under this
Agreement, and to secure your performance of all obligations of any kind,
whenever and however incurred, in favor of us or our affiliates:

 

4.7.1 You hereby grant us a security interest in and to all equipment,
furniture, fixtures, inventory, supplies and vehicles used in connection with
the Franchised Business, now or hereafter acquired by you, together with all
accounts, payment intangibles, attachments, accessories, additions,
substitutions and replacements, all cash and non-cash proceeds derived from
insurance or the disposition of such assets, all of your rights to use the
Proprietary Marks, patents, copyrights and their registrations, trade secret
information and other proprietary rights, and all rights granted, owned or
licensed to you under this Agreement for the use of the Proprietary Marks, trade
names, trade styles, patents, copyrights, trade secret information and other
proprietary rights. You hereby authorize us to prepare and file all Uniform
Commercial Code (“UCC”) financing statements and other documents necessary or
desirable to evidence, perfect and continue the priority of this security
interest under the UCC.

 

4.7.2 If you are and remain in good standing under this Agreement and all other
agreements with us and our affiliates, we will consent to your grant of an
additional security interest in the Franchised Business or in any of the assets
of the Franchised Business if the conditions set forth in Section 12.4 of this
Agreement are met.

 

4.7.3 If you are in default of any of the terms and conditions of this Agreement
or any other agreements between us and our affiliates and you, we may, in our
sole and absolute discretion, exercise our rights with respect to our security
interest. In such event, you shall be and remain liable for any deficiency
remaining due to us and shall be entitled to recover any surplus which results
after application of the proceeds derived from the enforcement of our security
interest.

 



6

 

 

4.8          Reimbursement of Monies

 

You shall pay to us, within fifteen (15) days of any written request by us
accompanied by reasonable substantiating material, any monies which we have
paid, or have become obligated to pay, on your behalf by consent or otherwise
under this Agreement.

 

4.9          Application of Fees

 

Notwithstanding any designation by you, we shall have the sole discretion to
apply any payments made by you to any past due indebtedness of yours for Unit
Franchise Performance Royalty Fees, Franchise Sales Royalty Fees, National
Advertising Fund Contributions, or any other indebtedness, in such amounts and
in such order as we shall determine.

 

5.           YOUR OBLIGATIONS

 

You understand and acknowledge that every detail of the System is essential to
you and us in order to develop and maintain quality operating standards, to
increase the demand for the products and services sold by all master franchisees
operating under the System and to protect the Proprietary Marks and our
reputation and goodwill. You shall comply with our standards with respect to
services, products and operations and shall operate the Franchised Business in
strict conformity with such methods, standards, and specifications as we may
from time to time prescribe in the Manuals or otherwise. You shall refrain from
deviating from such standards, specifications and procedures without our prior
written consent and from otherwise operating in any manner which reflects
adversely on the Proprietary Marks or the System. Without limiting the
generality of the foregoing, you agree that:

 

(a)   You shall only use and serve soups that are approved by us and must be
purchased from suppliers designated or approved in writing by us and you
acknowledge that all soups approved shall not be those of Al Yeganeh. We will
use our best efforts to have all soups produced to Al Yeganeh’s standards. Any
deviation from the above shall result in default of the Agreement and grounds
for immediate termination without opportunity to cure.

 

(b)   Soups shall be cost plus 25% FOB the supplier.

 

(c)   You hereby agree that you shall serve three (3) soups daily, in any format
approved in writing by us, inside the kettles located in the front line of the
restaurant. We prefer you serve daily six (6) soups in any format, approved in
writing by us.

 

(d)   In order to keep your exclusivity, you agree to purchase a minimum of the
following:

 

•         $170,000.00 of soup from us in 2015

•         $1,600,00.00 of soup from us in 2016

•         $3,200,000.00 of soup from us in 2017

•         $5,000,000.00 of soup from us in 2018 and shall increase 10% each year
thereafter.

 

(e)    We maintain the right to open and operate new company units and to sell
franchises to our existing franchisees.

 



7

 

 

(f)   We shall be permitted to sell branded products to national accounts
without any money due to you or your parent company. Once you have units open
and operating in the trade area where a National Account is located, we will
remit to you 25% of the profits derived from the sales in that specific trade
area.

 

(g)    We will continue to collect the royalties from franchisees and service
existing franchisee in the Master Territory.

 

5.1          Sale of Unit Franchises; Minimum Development Quota

 

You shall have the right and obligation to market and sell independent Unit
Franchises to qualified Unit Franchisees who shall operate a The Original
Soupman business as granted in the Unit Franchise Agreement. The rights granted
to you hereunder do not include the right to sub-franchise others to sell
franchises. You may not grant any such right to a Unit Franchisee, and Unit
Franchisees shall not have the right to sub-franchise or sell Unit Franchises.
You shall commence operation of the Franchised Business no later than the
“Commencement Date” set forth on Attachment A hereto.

 

5.1.1 In addition to The Original Soupman business you must own and continuously
operate, you must sell and have open the minimum number of The Original Soupman
businesses as set forth on Attachment E hereto (the “Minimum Development Quota”)
by the dates set forth on such Attachment. We will not grant other franchises
nor establish our own Unit Franchises within the Master Territory during the
term of this Agreement unless you do not meet the Minimum Development Quota. If
you do not meet the Minimum Development Quota, we may cancel your exclusive
right to market and sell Unit Franchises in your Master Territory and may sell
additional Master Franchises within your Master Territory, or we may begin
operations of our own in your Master Territory, or we may terminate this
Agreement.

 

5.1.2 You shall prepare and present to each applicant for the purchase of a Unit
Franchise (an “Applicant”) a Franchise Disclosure Document and all other related
documents in accordance with the requirements of all federal and state
regulatory agencies which now or hereafter may have jurisdiction over the sale
of franchises in the Master Territory (a “Unit Franchise Disclosure Document”).
You may not present a Unit Franchise Disclosure Document to any Applicant until
such Unit Franchise Disclosure Document has been submitted to and approved by us
or our counsel in accordance with Section 13 of this Agreement and, if
applicable, the Unit Franchise Disclosure Document has been registered with the
appropriate state authority. You agree to make any changes to the Unit Franchise
Disclosure Document (including its exhibits) as may be requested by us or our
counsel. We shall have no responsibility whatsoever for the accuracy or legal
compliance of your Unit Franchise Disclosure Document or your compliance with
the requirements of any regulatory agencies which now or hereafter may have
jurisdiction over the sale of franchises. You acknowledge and understand that
you are solely and exclusively responsible for complying with all federal and
state franchise registration and disclosure laws and the payment of all
franchise registration and filing fees. To prepare your Unit Franchise
Disclosure Document and comply with applicable franchise registration and
disclosure laws as just discussed, you may require the services of a franchise
attorney, who would be retained at your expense.

 

5.1.3 You must charge your Unit Franchisees the initial franchise fee, royalty
fee, National Advertising Fund Contribution and any other continuing fees that
we designate or require, within the limits established by all regulatory
agencies which now or hereafter may have jurisdiction over the sale of
franchises and the requirements imposed by this Agreement. Any deviations from
these amounts must be pre-approved by us.

 



8

 

 

5.1.4 You shall not make any misleading or untrue statements or any
representations inconsistent with the Unit Franchise Disclosure Document in
connection with the sale of Unit Franchises within the Master Territory.
Further, you shall not provide any Applicant with any document or information in
connection with the sale of Unit Franchises within the Master Territory other
than documents and information included within the Unit Franchise Disclosure
Document. You shall make no promises, representations or commitments to any
Applicant in connection with the sale of Unit Franchises within the Master
Territory, including representations concerning potential profit or income,
other than promises, representations or commitments specifically included within
the Unit Franchise Disclosure Document.

 

5.1.5 You shall defend at your expense (with legal counsel reasonably
satisfactory to us) and shall indemnify and hold harmless us and our affiliates,
and our respective officers, directors, shareholders, agents and employees, from
and against any and all claims, losses, damages, liabilities, costs and expenses
(including, without limitation, actual attorneys’, accountants’ and consultants’
fees and other expenses, including any such expenses incurred in connection with
investigating, defending against or settling any such claims sustained or
incurred by us), however caused, resulting directly or indirectly from or
pertaining to any acts, omissions to act and/or performance by you of your
obligations and responsibilities under this Section 5.1, including, but not
limited to, unauthorized disclosures to Applicants, any claims of Applicants or
Unit Franchisees whose Unit Franchises were sold by you and/or any claims of any
regulatory agencies which now or hereafter may have jurisdiction over the sale
of franchises in connection with your sales of Unit Franchises.

 

5.2          Initial Training and Services for Unit Franchisees

 

5.2.1 In order to ensure that the integrity of the Proprietary Marks and our
goodwill are preserved, you shall provide a comprehensive initial training
program for each Unit Franchisee in the Master Territory according to our
specifications, including classroom and on-site training and assistance. Each
Unit Franchisee must complete the initial training program satisfactorily,
according to the parameters we specify.

 

5.2.2 You shall thereafter provide sessions of on-location assistance in
operations and business management.

 

5.2.3 You will further support and assist each Unit Franchisee by:

 

(a) Making available to each Unit Franchisee in the Master Territory all
applicable Manuals, training aids and any pertinent information concerning the
System.

 

(b) Providing assistance and guidance to each Unit Franchisee in the Master
Territory.

 

(c) Having personnel available for each Unit Franchisee in the Master Territory
on an ongoing basis during normal business hours to provide technical
assistance, consultation, and advice on marketing and operations procedures and
by providing training and support for to each Unit Franchisee in the Master
Territory at reasonable rates as established by us.

 



9

 

 

5.2.4 You shall be solely responsible for ensuring that all The Original Soupman
businesses in the Master Territory, including such businesses owned and operated
by you, shall (a) purchase all proprietary products we require and maintain an
inventory of such proprietary products as we specify for The Original Soupman
businesses; and (b) offer and sell the mix of products, including proprietary
products, that we designate for The Original Soupman businesses.

 

5.2.5 If you fail to insure and/or enforce the proper performance of the
obligations described in Section 5.2.4, and any other obligations contained in a
Unit Franchise Agreement and/or the Manuals, we shall have the right, in our
sole and absolute discretion, to enforce any provision of any Unit Franchise
Agreement if you fail to do so following receipt of a written request by us to
enforce the terms of such Unit Franchise Agreement.

 

5.2.6 You shall indemnify, defend and hold us, our parent and our affiliates,
and our respective officers, directors, shareholders, employees, agents and
attorneys, and their respective heirs, successors and assigns, and each of them,
harmless from and against any and all claims arising from any action or
omissions to act by you or Unit Franchisees in the Master Territory.

 

5.3          Use of Proprietary Marks

 

You shall supervise the use of all Proprietary Marks by Unit Franchisees in the
Master Territory. If you fail to exercise the proper diligence in enforcing the
terms of any Unit Franchise Agreement to insure that the Proprietary Marks are
being properly used by Unit Franchisees, such failure shall constitute a default
under the terms of this Agreement and may result in termination of this
Agreement.

 

5.4          Place of Business

 

You shall maintain a safe and reasonably clean place of business in compliance
with all governmental and industry standards and conduct the Franchised Business
in a manner that generates goodwill and public approval of you and us.

 

5.5          Insurance

 

During the term of this Agreement, you shall maintain in force under policies of
insurance issued by licensed insurers approved by us insurance coverage as we
from time to time require. You must maintain insurance related to your operation
of the Franchised Business. Such insurance coverage will include:

 

5.5.1 As it relates to the operation of your Franchised Business: broad form
comprehensive general liability coverage against claims for employment practices
coverage, bodily and personal injury, death and property damage caused by or
occurring in conjunction with the conduct of business by you pursuant to this
Agreement and broad form contractual liability coverage, including errors and
omissions coverage, under one or more policies of insurance containing minimum
liability coverage prescribed by us from time to time, but in no event in an
amount less than Two Million Dollars ($2,000,000) aggregate. Such insurance
shall not have a deductible or self-insured retention in excess of Five Thousand
Dollars ($5,000);

 

5.5.2 As it relates to the operation of your Franchised Business: automobile
liability insurance coverage, including owned and non-owned vehicles, with
limits of not less than One Million Dollars ($1,000,000) per occurrence;

 



10

 

 

5.5.3 As it relates to the operation of your Franchised Business: worker’s
compensation and employer’s liability insurance in statutory amounts,
unemployment insurance and state disability insurance as required by governing
law for your employees;

 

5.5.4 As it relates to the Unit Franchisees’ operation in the Master Territory,
and if you elect to obtain such coverage: general liability insurance, which
insurance is in addition to any general liability insurance the Unit Franchisees
are required to maintain under their Unit Franchise Agreements.

 

You shall also maintain such additional insurance as is necessary to comply with
all legal requirements concerning insurance. We may periodically increase the
amounts of coverage required under such insurance policies and require different
or additional kinds of insurance at any time including excess liability
insurance to reflect inflation, identification of new risks, changes in law or
standards of liability, higher damage awards, or other relevant changes in
circumstances.

 

The insurance policies required herein shall: (a) name us as an additional named
insured and contain a waiver of all subrogation rights against us, our
affiliates, and our and their successors and assigns; (b) provide for thirty
(30) days’ prior written notice to us of any material modification,
cancellation, or expiration of such policy; (c) provide that the coverage
applies separately to each insured against whom a claim is brought as though a
separate policy had been issued to each insured; (d) contain no provision which
in any way limits or reduces coverage for you in the event of a claim by any one
or more of the parties indemnified under this Agreement; (e) be primary to and
without right of contribution from any other insurance purchased by the parties
indemnified under this Agreement; and (f) extend to and provide indemnity for
all obligations assumed by you hereunder and all other items for which you are
required to indemnify us under this Agreement.

 

You shall provide us with evidence of the insurance required hereunder not later
than ten (10) days before you begin operating as a Master Franchisee, and with a
complete copy of each insurance policy no more than thirty (30) days after
delivery of the original proof of insurance. Thereafter, prior to the expiration
of the term of each insurance policy, you shall furnish us with a copy of each
renewal or replacement insurance policy to be maintained by you for the
immediately following term and evidence of the payment of the premium therefor.
Should you, for any reason, fail to procure or maintain the insurance required
by this Agreement, as such requirements may be revised from time to time by us
in writing, we shall have the right and authority (without, however, any
obligation to do so) immediately to procure such insurance and to charge same to
you, which charges shall be payable by you immediately upon notice together with
a ten percent (10%) administrative fee. The foregoing remedies shall be in
addition to any other remedies we may have at law or in equity.

 

The maintenance of sufficient insurance coverage shall be your responsibility.
Your obligations to maintain insurance coverage as herein described shall not be
affected in any manner by reason of any separate insurance maintained by us nor
shall the maintenance of such insurance relieve you of any indemnification
obligations under this Agreement.

 

5.6          Computer Hardware and Software

 

5.6.1 You shall, in accordance with any specifications that we may prescribe and
from any suppliers we may designate (which may include us or an affiliate),
purchase, lease or license all computer hardware and software designated by us
for the Franchised Business, whether in this Agreement, the Manuals or otherwise
during the term of this Agreement. You shall likewise procure and install
printers and other computer-related accessories or peripheral equipment as we
may require. You shall at all times have a high speed internet connection for
your computer system. All computer hardware and software specified by us shall
be purchased, leased or licensed by you and your sole expense. You shall utilize
all software programs that we may specify in connection with the operation of
the Franchised Business. We reserve the right to develop proprietary software
programs and, if we elect to do so, you shall execute our standard form of
software license agreement for such proprietary software programs upon demand by
us, and shall input and maintain in your computer system all software programs,
data and information as we prescribe. You shall purchase, lease or license all
software programs and materials whenever we elect to use new or upgraded
programs and materials, either from us or from an approved distributor, if any,
and, if from an approved distributor, upon terms determined by such distributor.
During the term of this Agreement, you shall maintain and update all computer
hardware and software as required by us.

 



11

 

 

5.6.2 You shall also purchase all computer-related services (including, without
limitation, e-mail services) from suppliers (which may include us or our
affiliate) that we may require and designate from time to time.

 

5.7          Payment of Taxes

 

You shall pay all personal property, sales, excise, use, and other taxes,
regardless of type or nature, which may be imposed, levied, assessed or charged,
on, against, or in connection with the Franchised Business and any products,
services or equipment sold or furnished hereunder, whether those taxes are
imposed by any federal, state, municipality, county or parish, or other
governmental unity or agency, which may have jurisdiction over such products,
services and equipment. It shall be your sole responsibility to insure that any
Unit Franchisee operating in the Master Territory shall also comply with this
Section 5.7 as it may apply to the operation of the Unit Franchisee’s business.

 

5.8          Enforcement of Unit Franchise Agreements

 

You shall take all necessary steps to enforce the terms and condition of all
Unit Franchise Agreements and shall be bound by the terms thereof in all
dealings with your Unit Franchisees and shall maintain normal office hours,
provide adequate communication and support and otherwise maintain and operate
your Franchised Business in a manner that will promote the efficiency and
success of each Unit Franchisee. You shall not terminate the Unit Franchise
Agreement of any Unit Franchisee without our prior written consent.

 

5.9          Master Franchisee Training Program

 

Prior to the Commencement Date, you (or, if you are a corporation, partnership,
or limited liability company, a principal of yours acceptable to us and who owns
at least a twenty-five percent (25%) equity interest in you) and those of your
managers who are approved by us, shall attend and complete to our satisfaction
the initial training program (or segments thereof at our discretion) for master
franchisees offered by us. We shall provide such training, instructors, a
training manual, and other materials without charge to ,five_(5) persons, but if
you request to send additional attendees to our master franchisee training
program you shall pay our then-current training fee for each additional attendee
sent to such training program by you. Except as stated in the preceding
sentence, you shall be responsible for any and all other expenses incurred in
connection with sending your managers to such training including, without
limitation, the costs of transportation, lodging, meals, and any wages. We
shall, in our sole discretion, select the time and location of the initial
training program. We shall have the right to terminate this Agreement if, at any
time during the initial training program, we conclude (in our sole judgment)
that you or your principal do not appear to possess the skills necessary to
properly fulfill and discharge the demands and responsibilities required by the
System or this Agreement.

 



12

 

 

5.10          Additional Training; Master Franchisee Meetings

 

  5.10.1 You and your employees shall also attend such additional courses,
seminars, and other training programs as we may reasonably require from time to
time. We shall not charge any fees for those attending these additional courses,
seminars, or other training programs, but you shall be responsible for any and
all other expenses incurred in connection with attending and sending your
employees to such training programs including, without limitation, the costs of
transportation, lodging, meals, training materials and any wages. We shall, in
our sole discretion, select the time and location of all additional training
programs.

 

  5.10.2 If you request that we provide additional training or assistance
on-site at your Franchised Business, you must pay our then-current per diem fee
for each representative we send to you to provide training or assistance, and
you must reimburse each representative’s travel, lodging and meals expenses
while providing the additional on-site training or assistance.

 

  5.10.3 When we believe it is beneficial to do so, we will hold an annual
meeting of our master franchisees to conduct additional training, announce new
products and/or services or discuss any other matters of interest. The annual
meeting will be mandatory for all master franchisees, unless your absence is
excused by us. You will bear all costs related to attending the annual meeting,
including travel, lodging, meals, wages and a nominal fee for the meeting for
each person attending such meeting.

 

5.11          Supplies and Equipment

 

You shall require your Unit Franchisees in the Master Territory to purchase
supplies and equipment used in the operation of its Unit Franchise business from
only designated and approved suppliers to insure quality and uniformity and to
take advantage of quantity purchasing discounts, if any. We shall provide you
with a list of approved and designated suppliers for supplies and equipment
prior to the Commencement Date.

 

5.12          Compliance with Governmental Regulations and Applicable Law

 

You shall, as an independent business owner, timely obtain any and all permits,
certificates, or licenses necessary for the lawful operation of the Franchised
Business including, without limitation, licenses to do business, fictitious name
registrations, sales tax permits, and the like.

 

You and your principals agree to comply, and to assist us to the fullest extent
possible in our efforts to comply, with Anti-Terrorism Laws (defined below). In
connection with that compliance, you and your principals certify, represent, and
warrant that none of your property or interests is subject to being blocked
under, and that you and your principals otherwise are not in violation of, any
of the Anti-Terrorism Laws. “Anti-Terrorism Laws” mean Executive Order 13224
issued by the President of the United States, the USA PATRIOT Act, and all other
present and future federal, state, and local laws, ordinances, regulations,
policies, lists, and other requirements of any governmental authority addressing
or in any way relating to terrorist acts and acts of war. Any violation of the
Anti-Terrorism Laws by you or your principals, or any blocking of your or your
principals’ assets under the Anti-Terrorism Laws, shall constitute good cause
for immediate termination of this Agreement.

 

5.13          Office Location

 

You shall be solely responsible for any leases of real or personal property in
connection with the operation of your Franchised Business. We reserve the right,
but are not required to, approve your office location and any leasehold
improvements to such location to protect our image, reputation and goodwill. You
may elect to operate the Franchised Business from The Original Soupman business
you must own and operate, once such business is open and operating.

 



13

 

 

You shall at all times during the term of this Agreement maintain your office
and all fixtures, furnishing, signs and equipment located therein in good order
and condition, and in conformity with the System image as may be prescribed by
us from time to time. You shall, within a reasonable time specified by us, make
all necessary reasonable additions, alterations, repairs and replacements to
your office as required by us to conform to our quality standards, but no others
without our prior written consent, including, without limitation, periodic
repainting or replacement of signs, furnishings, or equipment. No other business
venture shall operate out of the premises utilized by you for your Franchised
Business without our prior written consent.

 

5.14          Solicitation Advertising

 

You shall conduct advertising to solicit Applicants for the purchase of Unit
Franchisees in the Master Territory (“Solicitation Advertising”). You shall
expend not less than $5,000 each month on such Solicitation Advertising. To
protect the Proprietary Marks and our goodwill in the industry, you must submit
samples of all proposed Solicitation Advertising materials to us at least
fifteen (15) days before any use of the same. If we do not disapprove the
proposed Solicitation Advertising materials within fifteen (15) days after
receipt of the same, you may use the proposed Solicitation Advertising materials
as submitted to us; provided, however, that if such Solicitation Advertising is
required to be submitted to a government agency, you shall so submit such
materials to the applicable government agency and shall not use such materials
until the materials are approved or disapproved or if the use of the materials
otherwise become permissible under law, such as if notice of disapproval is not
received from a governmental agency within a stated period of time prescribed by
law. We may, at any time after you begin to use the Solicitation Advertising
materials, prohibit further use of the same, effective upon your receipt of
written notice from us to do so.

 

5.15          Policies and Procedures

 

You shall not have the right to establish policies and/or procedures pertaining
to the operation of the Franchised Business to protect the Proprietary Marks and
our goodwill in the industry outside of the policies and/or procedures that we
designate. You and all Unit Franchisees subject to the license granted under
this Agreement shall be bound by our policies and/or procedures upon receipt of
the same.

 

5.16          Changes to the System

 

You acknowledge and agree that the System must continue to evolve in order to
reflect the changing market and to meet new and changing customer demands and
that, accordingly, variations and additions to the System may be required from
time to time in order to preserve and enhance the public image of the System and
to insure the continuing operation efficiency of Unit Franchisees generally.
Accordingly, you acknowledge and agree that we may from time to time change the
System, including, without limitation, the adoption and use of new or modified
trademarks, products, services, equipment and furnishings and new techniques and
methodologies relating to the preparation, sale, promotion and marketing of
services and supplies. You shall promptly accept, implement, use and display all
such additions, modifications and changes at your sole cost and expense, and you
shall ensure that all Unit Franchisees in your Master Territory promptly accept,
implement, use and display all such additions, modifications and changes.

 

You further acknowledge and agree that we may inspect your Franchised Business
and any Unit Franchise in the Master Territory to verify that your Franchised
Business and/or such Unit Franchise is operating in compliance with our System,
as it may be modified from time to time.

 



14

 

 

5.17          Developments are Our Property

 

You acknowledge and agree that, in consideration for the right to use the System
and our expertise in the field, if you, any of your employees or any Unit
Franchisees in the Master Territory develop any new concept, process or
improvement in the operation or promotion of the Franchised Business, you will
promptly notify us and provide us with all necessary information concerning
same, without any compensation to you, your employee or Unit Franchisee. You
acknowledge and agree that any such concept, process or improvement shall become
our property and we may utilize or disclose such information to other master
franchisees and unit franchisees as we determine to be appropriate.

 

5.18          Financial Statements and Updated Unit Franchise Disclosure
Document

 

You shall, at your sole cost and expense, prepare and submit to us within one
hundred twenty (120) days after each fiscal year end, a complete, audited
financial statement for the preceding fiscal year prepared by an independent
certified public accountant in accordance with generally accepted accounting
principles. Each audited financial statement shall include a balance sheet and a
profit and loss statement. If you own, directly or beneficially, a controlling
financial interest in any other business, the financial statements required to
be submitted by you must reflect your financial condition and your other
business operations on a consolidated basis. You understand and acknowledge that
the Federal Trade Commission’s disclosure requirements for franchising (16 CFR
Part 436) require you to include audited financial statements each year after
your fiscal year end. You further understand and acknowledge that, as with your
initial Unit Franchise Disclosure Document, all annual updates to your Unit
Franchise Disclosure Document shall be submitted to us or our counsel for review
within one hundred twenty (120) days after each fiscal year end.

 

Notwithstanding the foregoing, we reserve the right to inspect or examine your
accounts, books, records and tax returns, at any reasonable time, with or
without prior notice to you.

 

5.19          Our Website

 

We or one or more of our designees may establish a website or series of websites
for the System to advertise, market and promote The Original Soupman businesses
and the products and services they offer, the Unit Franchise and/or master
franchise opportunity, and/or for any other purposes that we determine are
appropriate for The Original Soupman businesses (collectively, the “System
Website”). If we include information about your Franchised Business on the
System Website, you agree to give us the information and materials that we
periodically request concerning the Franchised Business and otherwise
participate in the System Website in the manner that we periodically specify. By
posting or submitting to us information or materials for the System Website, you
are representing to us that the information and materials are accurate and not
misleading and do not infringe upon any third party’s rights.

 

We shall own all intellectual property and other rights in the System Website
and all information it contains, including the domain name or uniform resource
locator (“URL”) for the System Website, the log of “hits” by visitors, and any
personal or business data that visitors (including you and your personnel)
supply. We may implement and periodically modify System standards relating to
the System Website and, at our option, may discontinue the System Website, or
any services offered through the System Website, at any time.

 

All advertising, marketing and promotional materials that you develop for your
Franchised Business must contain notices of the URL of the System Website in the
manner that we periodically designate. You may not develop, maintain or
authorize any other website, other online presence or other electronic medium
that mentions or describes the Franchised Business, the System or displays any
of the Marks without our prior approval. We do not restrict the use of internet
or web page advertising within or outside of your Master Territory, but the
advertising content must be approved by us before it is used.

 



15

 

 

Nothing in the Franchise Agreement shall limit our right to maintain websites
other than the System Website or to offer and sell products and services under
the Marks from the System Website, another website or otherwise over the
Internet without payment or obligation of any kind to you.

 

You are strictly prohibited from establishing your own website related to the
Proprietary Marks or our System without our prior written consent, which we do
not have to provide. You are also prohibited from promoting your Franchised
Business on social and networking websites, including Facebook, LinkedIn,
MySpace Twitter and/or other social media sites or platforms, without our prior
written consent. We will control all social media initiatives. You must comply
with our System standards regarding the use of social media in the operation of
your Franchised Business, including prohibitions on your and your employees
posting or blogging comments about the Franchised Business or the System, other
than on a website established or authorized by us (“social media” includes
personal blogs, common social networks like Facebook and MySpace, professional
networks like LinkedIn, live-blogging tools like Twitter, virtual worlds, file,
audio and video-sharing sites, and other similar social networking or media
sites or tools). We will provide access to branded social media
pages/handles/assets, and you must update these regularly. We reserve the right
to conduct collective/national campaigns via local social media on your behalf.

 

We alone will be, and at all times will remain, the sole owner of the copyrights
to all material which appears on any System Website we establish and maintain,
including any and all material you may furnish to us as provided above.

 

5.20        Our Intranet

 

5.20.1 We may, at our sole discretion and option, establish and maintain a
private method of communication for use only by employees and master franchisees
of ours, as well as Unit Franchisees in the System (an “Intranet”), through
which we, master franchisees, our employees and Unit Franchisees may communicate
with each other, and through which we may disseminate the Manuals, updates
thereto and other confidential information. We shall have sole discretion and
control over all aspects of the Intranet, including the content and
functionality thereof. We will have no obligation to maintain the Intranet
indefinitely, and may dismantle it at any time without liability to you.

 

5.20.2 If we establish an Intranet, you shall have the privilege to use the
Intranet, subject to your strict compliance with the standards and
specifications, protocols and restrictions that we may establish from time to
time. Such standards and specifications, protocols and restrictions may relate
to, among other things, (a) the use of abusive, slanderous or otherwise
offensive language in electronic communications; (b) communications between or
among master franchisees that endorse or encourage breach of any master
franchisee’s agreement with us; (c) confidential treatment of materials that we
transmit via the Intranet; (e) password protocols and other security
precautions; (f) grounds and procedures for our suspending or revoking a master
franchisee’s access to the Intranet; and (g) a privacy policy governing our
access to and use of electronic communications that master franchisees post to
the Intranet. We may establish similar standards and protocols related to Unit
Franchises. You acknowledge that, as administrator of the Intranet, we can
technically access and shall be entitled to view any communication that any
person posts on the Intranet. You further acknowledge that the Intranet facility
and all communications that are posted to it will become our property, free of
any claims of privacy or privilege that you or any other person may assert.

 



16

 

 



5.20.3 Upon receipt of notice from us that we have established the Intranet, you
shall establish and continually maintain (during all times that the Intranet
shall be established and until the termination of this Agreement) an electronic
connection (the specifications of which shall be specified in the Manuals) with
the Intranet that allows us to send messages to and receive messages from you,
subject to our standards and specifications.

 

5.20.4 If you fail to pay when due any fees or other amounts payable to us under
this Agreement, or any other agreement with us or our affiliates, or otherwise
fail to perform your obligations under this Agreement or any other agreement
with us or our affiliates, we may, without prior notice and without any
liability or recourse as against us or our affiliates, temporarily disable or
terminate your access to the Intranet until such time as you pay and/or perform
your outstanding obligation in full.

  

5.20.5 You shall, at our option and request, and without any additional
consideration, assign to us all rights to all e-mail addresses, URLs, domain
names, Internet listings, and Internet accounts related to the Franchised
Business following demand by us upon your misuse of the same and/or the
termination or expiration of this Agreement. Furthermore, you hereby appoint us
as your attorney-in-fact with full power and authority for the sole purpose of
assigning these rights to us. This appointment shall be deemed to be coupled
with an interest and shall continue in full force and effect until and following
the termination or expiration of this Agreement.

 

6.            PROPRIETARY MARKS

          

6.1          Our Representations

 

We represent with respect to the Proprietary Marks that:

  



6.1.1 We are the owner or the licensee of the owner of the Proprietary Marks
with a license to use, and to license others to use, the Proprietary Marks. All
references herein to our right, title and interest in and to the Proprietary
Marks shall include the owner’s right, title and interest in and to the
Proprietary Marks.

 



6.1.2 All steps reasonably necessary to preserve and protect the validity of the
Proprietary Marks, and our right to use and license others to use, the
Proprietary Marks will be taken.

 



6.1.3 We will use and permit you and other master franchisees to use the
Proprietary Marks only in accordance with the System and the standards and
specifications attendant thereto which underlie the goodwill associated with and
symbolized by the Proprietary Marks.

 



6.2          Your Representations

 

You represent with respect to the Proprietary Marks that:

 

6.2.1 You shall use only the Proprietary Marks designated by us, and shall use
them only in the manner authorized and permitted by us.

 



6.2.2 You shall use the Proprietary Marks only for the operation of the
Franchised Business, in connection with approved advertising for the Franchised
Business and with the authorized sub-license of the Proprietary Marks to your
Unit Franchisees.

  

6.2.3 You shall identify yourself as an independent franchisee-owner of ours in
conjunction with any use of the Proprietary Marks and the operation of the
Franchised Business, including, but not limited to, such use on invoices, order
forms, receipts, business stationery and contracts, as we may designate in
writing. The form and content of the identification of the Franchised Business
as being independently owned and operated shall comply with standards set forth
in the Manuals.

 



17

 

 



6.2.4  Your right to use the Proprietary Marks is limited to such uses as are
authorized under this Agreement, and any unauthorized use thereof shall
constitute an infringement.

  

6.2.5  You shall not use the Proprietary Marks to incur any obligation or
indebtedness on our behalf.

 

6.2.6  You shall execute any documents deemed necessary by us or our affiliates
to obtain protection for the Proprietary Marks or to maintain their continued
validity and enforceability.

  

6.2.7  You shall not use the Proprietary Marks as part of your corporate or
other legal name.

 



6.2.8 You shall promptly notify us of any suspected unauthorized use of or any
challenge to the validity of the Proprietary Marks, or any challenge to our or
our affiliate’s ownership of, our license to use and to license others to use,
or your right to use, the Proprietary Marks licensed under this Agreement. You
acknowledge that we or our affiliate have the right to direct and control any
administrative proceeding or litigation, or other adjudicative proceeding
involving the Proprietary Marks, including any settlement thereof. We or our
affiliate have the right, but not the obligation, to take action against uses by
others that may constitute infringement of the Proprietary Marks. We shall
defend you against any third-party claim, suit, or demand arising out of your
use of the Proprietary Marks; provided, however, that your use of the
Proprietary Marks is in compliance with this Agreement. If we, in our sole
discretion, determine that you have used the Proprietary Marks in accordance
with this Agreement, the cost of such defense, including the cost of any
judgment or settlement, shall be borne by us. If we, in our sole discretion,
determine that you have not used the Proprietary Marks in accordance with this
Agreement, the cost of such defense, including the cost of any judgment or
settlement, shall be borne by you. In the event of any litigation relating to
your use of the Proprietary Marks, you shall execute any and all documents and
do such acts as may, in our opinion, be necessary to carry out such defense or
prosecution, including, but not limited to, becoming a nominal party to any
legal action. Except to the extent that such litigation is the result of your
use of the Proprietary Marks in a manner inconsistent with the terms of this
Agreement, we agree to reimburse you for your out-of-pocket litigation costs in
doing such acts.

 



6.3          Your Acknowledgments

 

You acknowledge and agree that:

 



6.3.1 As between you and us, we are the owner of all right, title, and interest
in and to the Proprietary Marks and the goodwill associated with and symbolized
by them and we have the right to use, and license others to use, the Proprietary
Marks.

 



6.3.2 The Proprietary Marks are valid and serve to identify the System and those
who are franchised under the System.

 



6.3.3 During the term of this Agreement and after its expiration or termination,
you shall not directly or indirectly contest the validity of, or our ownership
of the Proprietary Marks, nor take any other action which may tend to jeopardize
our or our affiliate’s interest therein, or our right to use and to license
others to use the Proprietary Marks.

 

18

 



 

6.3.4 Your use of the Proprietary Marks pursuant to this Agreement does not give
you any ownership interest or other interest in or to the Proprietary Marks
other than the limited license granted by this Agreement.

  

6.3.5 Any and all goodwill arising from your use of the Proprietary Marks shall
inure solely and exclusively to the benefit of us or our affiliate, and upon
expiration or termination of this Agreement and the license herein granted no
monetary amount shall be assigned as attributable to any goodwill associated
with your use.

 



6.3.6 The right and license of the Proprietary Marks granted under this
Agreement to you is non-exclusive, and we and our affiliates have and retain the
rights described in Section 1.3 of this Agreement.

  

6.3.7 We reserve the right to change, revise, or substitute different
proprietary marks for use in identifying the System and the Franchised Business,
if the Proprietary Marks no longer can be used or if we, in our sole discretion,
determine that substitution of different proprietary marks will be beneficial to
the System. In such circumstances, the use of the substituted proprietary marks
shall be governed by the terms of this Agreement, and we shall not compensate
you for such substitution. If our currently licensed Proprietary Marks can no
longer be used, you shall implement promptly any such substitution at your
expense.

  

6.3.8 We shall have the right, at all reasonable times, to inspect the products
and services on which the Proprietary Marks shall be used as we consider
necessary to carry out the purposes of inspection as part of appropriate quality
control. Upon request, you shall submit to us all packages, labels, advertising,
advertising brochures and other materials bearing the Proprietary Marks and you
specifically undertake to amend to our satisfaction any such packages, labels,
advertising, advertising brochures and other materials which are not approved by
us.

  

6.4          Changes in Law Affecting Proprietary Marks

 

If trademark law is amended so as to render inapplicable any of the provisions
of this Section 6, you shall execute any documents, and do such acts and things
as in our opinion may be necessary to effect the intent and purpose of the
provisions of this Agreement.

  

19

 

 

7.          NON-COMPETITION

          

7.1          Restrictions

 

You acknowledge and agree that pursuant to this Agreement, you and your
principals and employees will receive valuable specialized training, trade
secrets and confidential information, including, without limitation, information
regarding the operational, sales, promotional and marketing methods and
techniques of us and the System, over and above the ordinary skills and
experience possessed by you or your principals and employees prior to execution
of this Agreement. In consideration for such training, trade secrets and
confidential information, you and your principals agree that during the term of
this Agreement, and for a continuous uninterrupted period commencing upon
expiration or termination of this Agreement, regardless of the cause for
termination, and continuing for a period of three (3) years thereafter, neither
you nor your principals shall, directly or indirectly, for themselves, or
through, on behalf of, or in conjunction with any person, persons, partnership,
limited liability company or corporation:

  

7.1.1 Divert or attempt to divert any business or customer of the Franchised
Business or any Unit Franchisee anywhere, by direct or indirect inducement or
otherwise, or do or perform, directly or indirectly, any other act injurious or
prejudicial to the goodwill associated with our Proprietary Marks or the System.

 

7.1.2 Employ or seek to employ any person who is at that time employed by us or
by any other master franchisee or unit franchisee in the System, or otherwise
directly or indirectly induce such person to leave his or her employment without
our written consent.

 



7.1.3 Own, maintain, operate, engage in, or have any interest in any business
which is the same as or similar to the Franchised Business, or any other
business which performs any type of child tutoring services, anywhere.

 

7.2          Independent Covenants

 

Each of the foregoing covenants shall be construed as independent of any other
covenant or provision of this Agreement. If all or any portion of any covenant
in this Section 7 is held unreasonable or unenforceable by a court having valid
jurisdiction in any unappealed final decision to which we are a party, you and
your principals shall be bound by any lesser covenant subsumed within the terms
of such covenant that imposes the maximum duty permitted by law, as if the
resulting covenant were separately stated in and made a part of this Section 7.

 



7.3          Reduction of Scope

 

You acknowledge and agree that we shall have the right, in our sole and absolute
discretion, to reduce the scope of any covenant set forth in this Section 7, or
any portion thereof, without your consent, effective immediately upon written
notice to you, and you further acknowledge and agree that you shall comply
forthwith with any covenant as so modified, which shall be fully enforceable
notwithstanding the provisions of any other provision of this Agreement.

 

7.4          No Defense

 

You acknowledge and agree that the existence of any claims you may have against
us, whether or not arising from this Agreement, shall not constitute a defense
to our enforcement of the covenants in this Section 7. You shall pay all costs
and expenses (including reasonable attorneys’ fees) incurred by us in the
enforcement of this Section 7.



 

7.5          Irreparable Injury

 

You acknowledge and agree that any violation of the terms of this Section 7
would result in irreparable injury to us, for which no adequate remedy at law
may be available, and you consent that we may apply for the issuance of an
injunction prohibiting any conduct by you in violation of this Section 7,
without the posting of any bond.

 

7.6          Additional Parties

 

At our request, you shall require and obtain execution of covenants similar to
those set forth in this Section 7 (including covenants applicable upon the
termination of a person’s relationship with you) from any or all principals of
yours and other personnel employed by you who have received or will receive
training from us or from you. Every covenant required by this Section 7.6 shall
be in a form satisfactory to us, including, without limitation, specific
identification of us as a third party beneficiary of such covenants with an
independent right to enforce them. Your failure to obtain execution of any
covenant required by this Section 7 shall constitute a material default under
the terms of this Agreement.

 



20

 

   

8.            MANUALS AND CONFIDENTIAL INFORMATION

 

8.1          Use of Manuals

 

We shall provide the Manuals to you, on loan, for the term of this Agreement and
any renewals hereof. You shall operate the Franchised Business in accordance
with the standards, methods, policies, and procedures specified in the Manuals
to ensure compliance with quality standards to protect the Proprietary Marks and
our goodwill in the industry. You shall treat the Manuals, any other manuals
created for or approved for use in the operation of the Franchised Business, and
the information contained therein as confidential, and shall maintain such
information as secret and confidential. You shall not at any time copy,
duplicate, record, or otherwise reproduce the foregoing materials, in whole or
in part, or otherwise make the same available to any unauthorized person. The
Manuals shall at all times remain our sole property and shall be kept in a
secure place at your office. You shall ensure that your copy of the Manuals is
kept current at all times, and in the event of any dispute as to the contents of
the Manuals, the terms of the master copy of the Manuals maintained by us shall
be controlling. If you require or request additional copies of any of the
Manuals, you agree to pay our then-current fee for each replacement volume of
the Manuals required or requested.

 

8.2          Confidentiality of Information

 

You shall not, during the term of this Agreement or thereafter, communicate,
divulge, or use for the benefit of anyone else, any confidential information,
knowledge, or know-how concerning the methods of operation of the Franchised
Business which may be communicated to you, or of which you may be apprised, by
virtue of your operation under the terms of this Agreement. You shall divulge
such confidential information only to such of your employees as must have access
to it in order to perform their employment responsibilities. Any and all
matters, information, knowledge, know-how, techniques and other data which we
designate as confidential shall be deemed confidential for purposes of this
Agreement.

  

8.3          Irreparable Injury from Disclosure of Confidential Information

 

You acknowledge that failure to comply with the requirements of this Section 8
will result in irreparable injury to us for which no adequate remedy at law may
be available, and you consent to the issuance of, and agree to pay all court
costs and reasonable attorneys’ fees incurred by us in obtaining, without the
posting of any bond, an ex parte or other order for injunctive or other legal or
equitable relief with respect to the requirements of this Section 8.

  

8.4          Confidentiality Covenants from Individuals Associated with You

 

You shall require any employee who may have access to any confidential
information of ours to execute covenants that they will maintain the
confidentiality of information they receive in connection with their association
with you. Such covenants shall be in a form satisfactory to us, including,
without limitation, specific identification of us as a third party beneficiary
of such covenants with the independent right to enforce them.

  



21

 

 



9.            OUR OBLIGATIONS

 

During the term of this Agreement, we shall provide you with the following:

  

9.1          Manuals and Assistance

 

We will make the Manuals, training aids, and other pertinent information
concerning our methods and practices available to you. You understand and
acknowledge that such materials are provided to you on loan, and that such
materials remain our property at all times.

  

9.2          Training Program

 

We will provide you or one of your principals and up to five (5) additional
persons with a comprehensive initial training program and additional training
programs from time to time. Any additional training shall be at your expense.
The group of trainees must include management level employees and the principal
owner of at least 25% interest in the location, if it’s a franchisee or the
franchisee is a corporate entity.

  

9.3          Advice and Assistance

 

We will have personnel available on an ongoing basis during normal business
hours to provide technical assistance, consultation, and advice on marketing and
operations procedures for the Franchised Business by telephone and e-mail. If
you request additional on-site assistance and/or training at your Franchised
Business location, you agree to pay our then-current per diem fee for each
representative we send to your location, and you shall reimburse each
representative’s expenses while providing such on-site training or assistance,
including, but not limited to, travel, lodging and meals.

 

9.4          Proprietary Marks

 

We will allow you to use the Proprietary Marks in the Master Territory, subject
to the limitations and restrictions set forth in this Agreement, and to use the
processes, methods, materials, equipment and promotional plans developed by us.

  

9.5          Advice

 

We will advise you on all appropriate facets of the System and all pertinent new
developments in the operation of a The Original Soupman business and/or master
franchise business.

 



10.          DEFAULT AND TERMINATION

 

10.1          Termination in the Event of Bankruptcy or Insolvency

 

You shall be in default under this Agreement, and all rights granted to you
herein shall automatically terminate without notice to you, if you, or any of
your partners, if you are a partnership, or any of your officers, directors,
shareholders, or members, if you are a corporation or limited liability company,
shall become insolvent or make a general assignment for the benefit of
creditors; if a petition in bankruptcy is filed by you or such a petition is
filed against and not opposed by you; if you are adjudicated a bankrupt or
insolvent; if a bill in equity or other proceeding for the appointment of a
receiver or other custodian for you or your business or assets is filed and
consented to by you; if a receiver or other custodian (permanent or temporary)
of your assets or property, or any part thereof, is appointed by any court of
competent jurisdiction; if proceedings for a composition with creditors under
any state or federal law should be instituted by or against you; if a final
judgment remains unsatisfied or of record for thirty (30) days or longer (unless
a supersedeas bond is filed); if you are dissolved; if execution is levied
against your business or property; if suit to foreclose any lien or mortgage
against the premises or equipment of the Franchised Business is instituted
against you and not dismissed within thirty (30) days; or if the real or
personal property of the Franchised Business shall be sold after levy thereupon
by any sheriff, marshal, or constable.

 



22

 

  

10.2          Termination with Notice and without Opportunity to Cure

 

You shall be in default under this Agreement, and we may, at our option,
terminate this Agreement and all rights granted under this Agreement, without
affording you any opportunity to cure the default, effective immediately upon
receipt of notice by you upon the occurrence of any of the following events:

  

10.2.1 If you at any time cease to operate or otherwise abandon the Franchised
Business without our consent, or otherwise forfeit the right to do or transact
business in the Master Territory.

  

10.2.2 If you (or an officer or director of or a shareholder in you, if you are
a corporation, or a general or limited partner of you, if you are a partnership,
or a member, if you are a limited liability company) are convicted of a felony,
a crime involving moral turpitude, a crime against a child, or any other crime
or offense that we believe is reasonably likely to have an adverse effect on the
System, the Proprietary Marks, the goodwill associated therewith, or our
interest therein.

 



10.2.3 If any purported assignment or transfer of any direct or indirect
interest in this Agreement, in you, or in all or substantially all of the assets
of the Franchised Business is made to any third party without our prior written
consent, contrary to the terms of Section 12 of this Agreement.

 

 10.2.4 If an approved transfer, as required by Section 12.6 of this Agreement,
is not effected within the time provided following a death or permanent
incapacity (mental or physical).

  

10.2.5 If you fail to comply with the covenants in Section 7 of this Agreement
or fail to deliver to us the executed covenants required under Section 7.6 or
Section 8.4 of this Agreement.

 

10.2.6 If, contrary to the terms of Section 8 of this Agreement, you or any
principal or employee of yours disclose or divulge the contents of the Manuals
or other confidential information provided to you by us.

 



10.2.7 If you or any principal of yours has made any material misrepresentations
in connection with your application to us for the franchise granted herein.

 



10.2.8 If you, after curing a default pursuant to Section 10.3 of this
Agreement, commit the same, similar, or different default again, whether or not
cured after notice, or if you incur three (3) late fees or insufficient funds
fees in any twelve (12) month period.

 



10.2.9 If you lose, through revocation, forfeiture, failure to renew, or
otherwise, any license required with respect to the operation of the Franchised
Business.

 



10.2.10 If you fail to successfully complete our initial training program.

 

10.2.11 If you understate any payment to us by two percent (2%) or more, or
understate any such payment in any amount twice in any two (2) year period.

 

23

 



 

10.2.12 If you knowingly maintain false books or records or submit any false
reports or statements to us.

  

10.2.13 If you fail to obtain or maintain required insurance coverage and do not
obtain such coverage within ten (10) days after written notice from us.

  

10.2.14 If, within ten (10) days after receipt of written notice from us that
any required payment is overdue, you do not make such payment to us, our
affiliates, or to your suppliers or creditors unless, with respect to your
suppliers or creditors, you notify us of the existence on a bona fide dispute
and takes immediate action to resolve it.

  

10.2.15 If you fail to make timely payments of any obligation of yours upon
which we have advanced any funds for you or on your behalf.

  

10.2.16 If you (or any guarantor, officer or director of or a shareholder in
you, if you are a corporation, or a general or limited partner of you, if you
are a partnership, or a member, if you are a limited liability company) or any
other franchisee of ours which controls, is controlled by, or is under common
control with you fail to comply with any or all of the terms of this Agreement
or any other agreement between us or our affiliates and you within ten (10) days
after receipt of written notice from us to do so.



 

10.2.17 If you default in the repayment or performance of any obligation or
financing transaction with third parties under which any asset of the Franchised
Business is pledged as security for your performance.

  

10.2.18 If you fail to comply with all applicable laws and ordinances relating
to the Franchised Business, including Anti-Terrorism Laws, or if your or any of
your owners’ assets, property, or interests are blocked under any law,
ordinance, or regulation relating to terrorist activities, or you or any of your
owners otherwise violate any such law, ordinance, or regulation.

  

10.2.19 If you fail to register the Unit Franchise Disclosure Document with any
registration state applicable to the Master Territory or if you violate any
requirements of applicable federal or state law related to the disclosure and
sale of franchises.

  

10.2.20 If you fail to comply with the Minimum Development Quota.

  

10.3        Termination with Notice and Opportunity to Cure

 

Except as otherwise provided in Sections 10.1 and 10.2 of this Agreement, you
shall have thirty (30) days after your receipt from us of a written notice of
default within which to remedy any default under this Agreement and to provide
evidence thereof to us. If any such default is not cured within the specified
time, or such longer period as applicable law may require, we shall have the
right to terminate this Agreement by providing written notice of termination to
you. You shall be in default pursuant to this Section 10.3 for failure to
substantially comply with any of the requirements imposed by this Agreement, as
it may from time to time reasonably be modified or supplemented by the Manuals,
or your failure to carry out the terms of this Agreement in good faith.

  

10.4        Cross-Default

 

Any default by you (or any person/company affiliated with you) under this
Agreement may be regarded as a default under any other agreement between us (or
any of our affiliates) and you (or any of your affiliates). Any default by you
(or any person/company affiliated with you) under any other agreement,
including, but not limited to, any lease and/or sublease, between us (or any of
our affiliates) and you (or any person/company affiliated with you), and any
default by you (or any person/company affiliated with you) under any obligation
to us (or any of our affiliates) may be regarded as a default under this
Agreement. Any default by you (or any person/company affiliated with you) under
any lease, sublease, loan agreement, security interest or otherwise, whether
with us, any of our affiliates and/or any third party may be regarded as a
default under this Agreement and/or any other agreement between us (or any of
our affiliates) and you (or any of your affiliates).

 

24

 

  

In each of the foregoing cases, we (and any of our affiliates) will have all
remedies allowed at law, including termination of your rights (and/or those of
any person/company affiliated with you) and our (and/or our affiliates’)
obligations. No right or remedy which we may have (including termination) is
exclusive of any other right or remedy provided under law or equity and we may
pursue any rights and/or remedies available. 

 

10.5        Our Right to Discontinue Services to You

 

If you are in breach of any obligation under this Agreement, and we deliver to
you a notice of termination as provided herein, we have the right to suspend our
performance of any of our obligations under this Agreement including, without
limitation, the sale or supply of any services or products for which we are an
approved supplier to you and/or suspension of your webpage and/or listing on the
System Website, until such time as you correct the breach.

  

10.6        Termination of this Agreement by You

 

You shall have no right to terminate this Agreement.

 

10.7        Without Prejudice

 

The termination of this Agreement shall be without prejudice to any remedy or
cause of action which we may have against you for the recovery of any monies due
us or any equipment or other property of ours, or any other right of ours to
recover damages for any breach hereof.

 

10.8        Amendment Pursuant to Applicable Law

 

Notwithstanding anything to the contrary contained in this Article, if any
valid, applicable law or regulation of a competent governmental authority having
jurisdiction over this franchise and the parties hereto shall limit our rights
of termination under this Agreement or shall require longer notice periods than
those set forth above, this Agreement is deemed amended to satisfy the minimum
notice periods or restrictions upon such termination required by such laws and
regulations; provided, however, that such constructive amendment shall not be
deemed a concession by us that the grounds for termination set forth in this
Agreement do not constitute “good cause“ for termination within the meaning
ascribed to that term by any applicable law or regulation. We shall not be
precluded from contesting the validity, enforceability or application of such
laws or regulations in any action, hearing or proceeding relating to this
Agreement or the termination of this Agreement.

 



25

 

 

11.          OBLIGATIONS UPON TERMINATION OR EXPIRATION

 

Upon termination or expiration of this Agreement, all rights granted under this
Agreement to you shall forthwith terminate and:

 

11.1        Cessation of Business

 

You shall immediately cease to operate the Franchised Business, and shall not
thereafter, directly or indirectly, represent to the public or hold yourself out
as a present or former master franchisee of ours.

 

11.2        Cessation of Use of Confidential Information and Proprietary Marks

 

You shall immediately and permanently cease to use, by advertising or in any
other manner whatsoever, any confidential methods, procedures, and techniques
associated with the System, and all Proprietary Marks and distinctive forms,
slogans, signs, symbols, and devices associated with the System.

 

11.3        Cancellation of Assumed Name Registration

 

You shall take such action as may be necessary to cancel any assumed name
registration or equivalent registration obtained by you which contains the
Proprietary Marks; and you shall furnish us with evidence satisfactory to us of
compliance with this obligation within thirty (30) days after termination or
expiration of this Agreement.

 

11.4        Payment of Monies Due; Liquidated Damages

 

11.4.1 You shall promptly pay all sums owing to us and our affiliates. In the
event of termination for any default of yours, such sums shall include all
damages, costs, and expenses, including reasonable attorneys’ fees, incurred by
us as a result of the default, which obligation shall give rise to and remain,
until paid in full, a lien in our favor against any and all leasehold
improvements, fixtures, furnishings and equipment, inventory, supplies and
vehicles located at or used in connection with the Franchised Business, together
with all accounts, payment intangibles, attachments, accessories, additions,
substitutions and replacements, all cash and non-cash proceeds derived from
insurance or the disposition of such assets, all your rights to use the
Proprietary Marks, patents, copyrights and their registrations, trade secret
information and other proprietary rights, and all rights granted, owned or
licensed to you under this Agreement for the use of the Proprietary Marks, trade
names, trade styles, patents, copyrights, trade secret information and other
proprietary rights. We shall have full power and authority to file such
documents as are necessary to obtain and perfect such lien. We shall have the
right to set off any amounts which we deem are payable to us by you.

  

11.4.2 In addition to the foregoing, upon termination of this Agreement by us
for cause as described in Section 10, you agree to pay to us within fifteen (15)
days after the effective date of this Agreement’s termination, in addition to
the amounts owed hereunder, liquidated damages equal to the average monthly Unit
Franchise Performance Royalty Fee and Franchise Sales Royalty Fee you paid
during the twelve (12) months of operation preceding the effective date of
termination multiplied by (a) twenty-four (24) (being the number of months in
two (2) full years), or (b) the number of months remaining in the Agreement had
it not been terminated, whichever is lower. 

 

11.4.3 The parties hereto acknowledge and agree that it would be impracticable
to determine precisely the damages we would incur from this Agreement’s
termination and the loss of cash flow from Royalty Fees due to, among other
things, the complications of determining what costs, if any, we might have saved
and how much the Royalty Fees would have grown over what would have been this
Agreement’s remaining term. The parties hereto consider this liquidated damages
provision to be a reasonable, good faith pre-estimate of those damages.

  

11.4.4 The liquidated damages provision only covers our damages from the loss of
cash flow from the Royalty Fees. It does not cover any other damages, including
damages to our reputation with the public and landlords and damages arising from
a violation of any provision of this Agreement other than the Royalty Fee
sections. You and each of your principals agree that the liquidated damages
provision does not give us an adequate remedy at law for any default under, or
for the enforcement of, any provision of this Agreement other than the Royalty
Fee sections.

 



26

 

 

11.5        Costs to Secure Compliance

 

You shall pay to us all damages, costs, and expenses, including reasonable
attorneys’ fees, incurred by us prior or subsequent to the termination or
expiration of the franchise herein granted in obtaining injunctive or other
relief for the enforcement of any provisions of this Section 11.

 

11.6        Return of Manuals and Other Confidential Information

 

You shall immediately deliver to us the Manuals and all other records,
correspondence, files, and any instructions containing confidential information
relating to the operation of the Franchised Business which are in your
possession, and all copies thereof, all of which are acknowledged to be our
property.

 

11.7        Irreparable Injury to Us

 

You agree and acknowledge that your failure to comply with the provisions of
this Section 11 will result in irreparable harm to us and to the Proprietary
Marks, and you agree to pay all damages, expenses, court costs and reasonable
attorneys’ fees incurred by us in obtaining specific performance of, or an
injunction against violation of, and/or damages resulting from a violation of,
the requirements of this Section 11.

 

11.8        Compliance with Post-Term Covenants

 

All of your covenants, obligations, and agreements which by their terms or by
reasonable implication are to be performed, in whole or in part, after the
termination or expiration of this Agreement, shall survive such termination or
expiration.

 

12.          TRANSFER OF INTEREST

 

12.1        Transfer by Us

 

We shall have the right to assign this Agreement and all of our attendant rights
and privileges to any person, firm, corporation or other entity provided that,
with respect to any assignment resulting in the subsequent performance by the
assignee of our functions: (i) the assignee shall, at the time of such
assignment, be financially responsible and economically capable of performing
our obligations; and (ii) the assignee shall expressly assume and agree to
perform such obligations.

 

You expressly affirm and agree that we may sell our assets, our rights to the
Proprietary Marks or to the System outright to a third party; may go public; may
engage in a private placement of some or all of our securities; may merge,
acquire other corporations, or be acquired by another corporation; may undertake
a refinancing, recapitalization, leveraged buyout or other economic or financial
restructuring; and, with regard to any or all of the above sales, assignments
and dispositions, you expressly and specifically waive any claims, demands or
damages arising from or related to the loss of said Proprietary Marks (or any
variation thereof) and/or the loss of association with or identification of
“Kiosk Concepts, Inc.“ as Franchisor. Nothing contained in this Agreement shall
require us to remain in the same business or to offer the same products and
services, whether or not bearing the Proprietary Marks, in the event that we
exercise our right to assign our rights in this Agreement.

 



27

 

 

12.2        Transfer by You

 

You understand and acknowledge that the rights and duties set forth in this
Agreement are personal to you, and that we have granted this franchise in
reliance on your (or, if you are a corporation, partnership, or limited
liability company, your principals’) business skill, financial capacity, and
personal character. Accordingly, neither you nor any immediate or remote
successor to any part of your interest in this Agreement, nor any individual,
partnership, corporation, or other legal entity which directly or indirectly
owns any interest in you shall not sell, encumber, assign, transfer, convey,
pledge, merge, or give away any direct or indirect interest in this Agreement,
in you, or in all or substantially all of the assets of the Franchised Business.
Any change in the control of you shall be deemed a transfer for purposes of this
Agreement. Any purported assignment or transfer shall be null and void and shall
constitute a material breach of this Agreement, for which we may immediately
terminate without opportunity to cure pursuant to Section 10.2.3 of this
Agreement.

 

12.3        Granting of a Security Interest by You

 

You shall not grant a security interest in the Franchised Business or in any of
the assets of the Franchised Business without first obtaining our prior written
consent. Our consent or refusal to consent may be based upon whatever factors
we, in our sole discretion, deem economically and commercially reasonable in
protecting our interests and security interest under this Agreement and the
relationship created under this Agreement; however, if you are in good standing
under this Agreement and all other agreements between us or our affiliates and
you, we shall, upon your written request, execute a written subordination of our
security interest to lenders and/or lessors providing financing for the
Franchised Business. Under any circumstances however, we shall not consent to
any such granting of a security interest unless all of the following conditions
are met:

 

12.3.1 Such security is granted only for the purpose of securing a loan in your
favor, which loan shall only be for the benefit of the Franchised Business.

 

12.3.2 In the event of any default by you under any documents in any way
relating to the security interest or the loan to which it relates, we shall have
the right at our sole option (but not the obligation) to cure any such default
and/or to be substituted as obligor to the lender whose interests are secured by
such security interest.

 

12.3.3 In the event of any such default, and if we choose to be substituted as
obligor, we shall be so substituted in all respects on the same terms and
conditions to which you were subject, except that any acceleration of the
obligations secured, due to your default, shall be void upon cure by us.

 

12.3.4 Such other conditions and terms as we shall deem necessary and/or prudent
to protect our interests under this Agreement.

 

12.4        Transfer Upon Death or Disability

 

Upon the death or permanent disability (mental or physical) of any person with
an interest in this Agreement, in you, or in all or substantially all of the
assets of the Franchised Business, the executor, administrator, or personal
representative of such person shall transfer such interest to a third party
approved by us within twelve (12) months after such death or disability. Such
transfers, including, without limitation, transfers by devise or inheritance,
shall be subject to the same conditions as any inter vivos transfer, except that
the transfer fee shall be waived. In the case of transfer by devise or
inheritance, however, if the heirs or beneficiaries of any such person are
unable to meet the conditions of this Section 12, the executor, administrator,
or personal representative of the decedent shall transfer the decedent’s
interest to another party approved by us within twelve (12) months, which
disposition shall be subject to all the terms and conditions for transfers
contained in this Agreement. We may, at our option, assume management and
control of the Franchised Business during such twelve (12) month period and
shall be paid a reasonable monthly management fee for our services as determined
by us. If the interest is not disposed of within such period, we may, at our
option, terminate this Agreement pursuant to Section 10.2.4 of this Agreement.

 



28

 

 

12.5        Non-Waiver of Claims

 

Our consent to a transfer shall not constitute a waiver of any claims we may
have against the transferring party, nor shall it be deemed a waiver of our
right to demand exact compliance with any of the terms of this Agreement by the
transferor or transferee.

 

12.6        Transfer by You in Bankruptcy – Right of First Refusal

 

If, for any reason, this Agreement is not terminated pursuant to Section 10.1
and this Agreement is assumed, or assignment of the same to any person or entity
who has made a bona fide offer to accept an assignment of this Agreement is
contemplated pursuant to the United States Bankruptcy Code, then notice of such
proposed assignment or assumption setting forth: (a) the name and address of the
proposed assignee, and (b) all of the terms and conditions of the proposed
assignment and assumption shall be given to us within twenty (20) days after
receipt of such proposed assignee’s offer to accept assignment of this
Agreement, and, in any event, within ten (10) days prior to the date application
is made to a court of competent jurisdiction for authority and approval to enter
into such assignment and assumption, and we shall thereupon have the prior right
and option, to be exercised by notice given at any time prior to the effective
date of such proposed assignment and assumption, to accept an assignment of this
Agreement to us upon the same terms and conditions and for the same
consideration, if any, as in the bona fide offer made by the proposed assignee,
less any brokerage commissions which may be payable by you out of the
consideration to be paid by such assignee for the assignment of this Agreement.

 

13.          UNIT FRANCHISEES

 

13.1        Form of Unit Franchise Disclosure Document and Unit Franchise
Agreement

 

All Unit Franchise Disclosure Documents and Unit Franchise Agreements utilized
by you with Unit Franchisees in the Master Territory shall be in substantially
the form of our then-current Unit Franchise Disclosure Document and Unit
Franchise Agreement, which shall be prepared by you in accordance with the
provisions of this Section and those of Section 5.1, and shall be reviewed and
approved by us or our counsel. You shall not use any Unit Franchise Disclosure
Document or Unit Franchise Agreement that we or our counsel have disapproved.
You shall not use any Unit Franchise Disclosure Document that has not been
registered in any registration state applicable to the Master Territory.

 

You and we acknowledge and agree that we are a third-party beneficiary to all
Unit Franchise Agreements between you and Unit Franchisees in the Master
Territory, and that we shall have the right to assume any of your
responsibilities, duties or functions under such Unit Franchise Agreements in
the event that this Agreement expires or is terminated for any reason. You shall
include in the standard Unit Franchise Agreement used by you a provision which
states that we are a third-party beneficiary to the Unit Franchise Agreement and
are entitled to the rights granted in this Section 13. We shall have the right,
but not the obligation, to enforce any provision of any Unit Franchise Agreement
if you fail to properly and promptly do so. You shall not terminate any Unit
Franchisee without our prior written consent.

 



29

 

 

13.2        Unit Franchise Disclosure Document and Unit Franchise Agreement
Amendments

 

If you desire to change, modify, adjust or amend the terms of our form of the
Unit Franchise Disclosure Document and/or Unit Franchise Agreement for the
purpose of adapting the Unit Franchise Disclosure Document and/or Unit Franchise
Agreement to reflect any terms or conditions which are peculiar to your
circumstances or to reflect legal requirements which are peculiar to the Master
Territory, or which are required by federal or state law and including, but not
limited to, your obligation to update the Unit Franchise Disclosure Document
annually as required by applicable law, you shall submit copies of the revised
Unit Franchise Disclosure Document and/or Unit Franchise Agreement which include
the requested changes to us and/or our counsel no less than thirty (30) days
prior to the date said change, modification, adjustment or amendment is to be
implemented. We reserve the right to deny the change, modification, adjustment
or amendment and/or may recommend additional changes or modifications. No such
change shall materially affect the terms and condition of this Agreement.

 

You understand and acknowledge that you are solely responsible for ensuring that
any material changes you make to the Unit Franchise Disclosure Document, once
approved by us or our counsel, shall be submitted as an amendment to any
registration state applicable to the Master Territory at your expense. You
further understand and acknowledge that you shall renew the Unit Franchise
Disclosure Document with such registration state(s) according to the rules of
such registration state(s), but not less frequently than annually, at your
expense.

 

13.3        Use of Proprietary Marks

 

You shall have the responsibility and duty to properly supervise the use of the
Proprietary Marks in the Master Territory. Your failure to exercise the proper
diligence in enforcing the terms of any Unit Franchise Agreement and to insure
the appropriate monitoring and use of the Proprietary Marks shall constitute a
default under the terms of this Agreement which may result in termination of
this Agreement.

 

13.4        Effect of Termination of this Agreement

 

In the event this Agreement is terminated or expires prior to the end of the
term of this Agreement, those portions of this Agreement which pertain to and
apply to any Unit Franchise Agreement will continue in full force and effect,
but only with regard to those Unit Franchise Agreements which have been entered
into and were in effect prior to the date of termination or expiration of this
Agreement.

 

13.5        Unit Franchise Refund Policy

 

You shall comply with our requirements related to a Unit Franchisee’s right to
terminate its Unit Franchise Agreement according to the terms of such Unit
Franchise Agreement, if any, as well as our policy regarding refunds of initial
franchise fees to Unit Franchisees, if any.

 

14.          INDEPENDENT CONTRACTOR AND INDEMNIFICATION

 

14.1        No Fiduciary Relationship

 

This Agreement does not create a fiduciary relationship between the parties
hereto. You shall be an independent contractor; and nothing in this Agreement is
intended to constitute or appoint either party an agent, legal representative,
subsidiary, joint venturer, partner, employee, or servant of the other for any
purpose whatsoever.

 



30

 

 

14.2        Public Notice of Independent Status

 

You shall conspicuously identify yourself and the Franchised Business in all
dealings with your customers, contractors, suppliers, public officials, and
others, as an independent master franchisee of ours, and shall place such notice
of independent ownership in your Franchised Business and on all forms. We shall
have the right to specify the language of any such notice.

 

14.3        Independent Contractor

 

You acknowledge and agree that you are not authorized to make any contract,
agreement, warranty, or representation on our behalf, or to incur any debt or
other obligations in our name; and that we shall in no event assume liability
for, or be deemed liable under this Agreement as a result of, any such action;
nor shall we be liable by reason of any act or omission of yours in your conduct
of the Franchised Business or for any claim or judgment arising therefrom
against you or us.

 

14.4        Indemnification

 

You shall indemnify and hold harmless to the fullest extent by law us, our
affiliates and our respective directors, officers, employees, shareholders, and
agents, (collectively the “Indemnitees“) from any and all losses and expenses
(as hereinafter defined) incurred in connection with any litigation or other
form of adjudicatory procedure, claim, demand, investigation, or formal or
informal inquiry (regardless of whether same is reduced to judgment) or any
settlement thereof which arises directly or indirectly from, as a result of, or
in connection with your operation of the Franchised Business including, but not
limited to, claims arising as a result of the maintenance and operation of
vehicles (collectively an “event“), and regardless of whether same resulted from
any strict or vicarious liability imposed by law on the Indemnitees; provided,
however, that this indemnity shall not apply to any liability arising from the
gross negligence of the Indemnitees (except to the extent that joint liability
is involved, in which event the indemnification provided herein shall extend to
any finding of comparative negligence or contributory negligence attributable to
you). For the purpose of this Section 14.4, the term “losses and expenses“ shall
be deemed to include compensatory, exemplary, or punitive damages; fines and
penalties; attorneys’ fees; experts’ fees; court costs; costs associated with
investigating and defending against claims; settlement amounts; judgments;
compensation for damages to our reputation and goodwill; and all other costs
associated with any of the foregoing losses and expenses. You shall give us
prompt notice of any event of which you are aware for which indemnification is
required and, at your expense and risk, we may elect to assume (but under no
circumstance are obligated to undertake) the defense and/or settlement thereof,
provided that we will seek your advice and counsel. Any assumption of ours shall
not modify your indemnification obligation. We may, in our sole judgment, take
such actions as we deem necessary and appropriate to investigate, defend, or
settle any event or take other remedial or corrective actions with respect
thereto as may be, in our sole judgment, necessary for the protection of the
Indemnitees or the System. You shall defend us and each of our affiliates,
officers, directors, shareholders, agents, and employees named in any lawsuit
based on such loss or expenses and shall pay all costs and reasonable attorneys’
fees associated with such defense. If we wish to retain our own counsel to
defend any such action, you shall reimburse us for all reasonable costs and
legal fees incurred by us for such defense. Said reimbursement shall be made to
us in a timely manner upon demand as such fees are incurred by us and billed to
you.

 



31

 

 

15.          APPROVALS, WAIVERS AND NOTICES

 

15.1        Obtaining Approvals

 

Whenever this Agreement requires our prior approval or consent, you shall make a
timely written request to us therefor, and such approval or consent must be
obtained in writing. We make no warranties or guarantees upon which you may
rely, and assume no liability or obligation to you by providing any waiver,
approval, consent, or suggestion to you in connection with this Agreement, or by
reason of any neglect, delay, or denial of any request therefor.

  

15.2        No Waiver

 

No delay, waiver, omission, or forbearance on our part to exercise any right,
option, duty, or power arising out of any breach or default by you, or by any
other franchisee, of any of the terms, provisions, or covenants thereof, and no
custom or practice by the parties at variance with the terms of this Agreement,
shall constitute our waiver to enforce any such right, option, or power as
against you, or as to a subsequent breach or default by you. Subsequent
acceptance by us of any payments due to us under this Agreement shall not be
deemed to be our waiver of any preceding or succeeding breach by you of any
terms, covenants, or conditions of this Agreement.



 

15.3        Notices

 

All notices or demands shall be in writing and shall be served in person, by
Express Mail, by certified mail; by private overnight delivery; or by facsimile.
Service shall be deemed conclusively made (a) at the time of service, if
personally served; (b) twenty-four (24) hours (exclusive of weekends and
national holidays) after deposit in the United States mail, properly addressed
and postage prepaid, if served by Express Mail; (c) upon the earlier of actual
receipt or three (3) calendar days after deposit in the United States mail,
properly addressed and postage prepaid, return receipt requested, if served by
certified mail; (d) twenty-four (24) hours after delivery by the party giving
the notice, statement or demand if by private overnight delivery; and (e) at the
time of transmission by facsimile, if such transmission occurs prior to 5:00
p.m. on a business day and a copy of such notice is mailed within twenty-four
(24) hours after the transmission. Notices and demands shall be given to the
respective parties at the following addresses, unless and until a different
address has been designated by written notice to the other party: 



            To Franchisor: Kiosk Concepts, Inc.       1110 South Avenue      
Staten Island, New York 10314     Attention: President       Fax:            
With a copy to: Harold L. Kestenbaum, Esq.     90 Merrick Avenue, Suite 601    
East Meadow, New York 11554     Fax: (516) 745-0293             To Master
Franchisee: The Grilled Cheese Truck, Inc.     151 North Nob Hill Road, Suite
321     Fort Lauderdale, FL. 33324       Fax:    

 



32

 

 

          With a copy to: Martin J. Brill, Esq.       Levene, Neale, Bender, Yoo
& Brill, LLP _________     10250 Constellation Blvd., Suite 1700     Los
Angeles, CA 90067       Fax: (310 229-1244  



   

Either party may change its address for the purpose of receiving notices,
demands and other communications as herein provided by a written notice given in
the manner aforesaid to the other party.



 

16.           ENTIRE AGREEMENT; SEVERABILITY AND CONSTRUCTION

 

16.1        Entire Agreement

 

This Agreement, any attachments hereto, and any ancillary agreements between you
and us or any affiliate which are executed contemporaneously with this
Agreement, constitute the entire and complete Agreement between us (and, if
applicable, any affiliate) and you concerning the subject matter thereof, and
supersede all prior agreements. You acknowledge that you are entering into this
Agreement, and any ancillary agreements executed contemporaneously herewith, as
a result of your own independent investigation of the business franchised hereby
and not as a result of any representation made by us or persons associated with
us, or other franchisees, which are contrary to the terms herein set forth or
which are contrary to the terms of any Franchise Disclosure Document or other
similar document required or permitted to be given to you pursuant to applicable
law. Except for those permitted under this Agreement to be made unilaterally by
us, no amendment, change, or variation from this Agreement shall be binding on
either party unless mutually agreed to by the parties and executed by their
authorized officers or agents in writing. Nothing in this Section 16.1 is
intended to disclaim, or require you to waive reliance on, any representation
made in the Franchise Disclosure Document (the “FDD”) that we have provided to
you, except with respect to specific contract terms and conditions set forth in
the FDD that you have voluntarily waived during the course of franchise-sale
negotiations.

 

16.2        Severability and Construction

 

Except as expressly provided to the contrary herein, each section, paragraph,
part, term, and provision of this Agreement shall be considered severable; and
if, for any reason, any section, paragraph, part, term, provision, and/or
covenant herein is determined to be invalid and contrary to, or in conflict
with, any existing or future law or regulation by a court or agency having valid
jurisdiction, such shall not impair the operation of, or have any other effect
upon, such other portions, sections, paragraphs, parts, terms, provisions,
and/or covenants of this Agreement as may remain otherwise intelligible; and the
latter shall continue to be given full force and effect and bind the parties
hereto; and the invalid portions, sections, paragraphs, parts, terms,
provisions, and/or covenants shall be deemed not to be a part of this Agreement.
Neither this Agreement or any uncertainty or ambiguity in this Agreement shall
be construed or resolved against the drafter of this Agreement, whether under
any rule of construction or otherwise. On the contrary, this Agreement has been
review by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used to fairly accomplish the purposes and
intentions of all parties to this Agreement. We and you intend that if any
provision of this Agreement is susceptible to two or more constructions, one of
which would render the provision enforceable and the other or others of which
would render the provision unenforceable, the provision shall be given the
meaning that renders it enforceable. 

 

33

 



 

16.3        Survival of Obligations After Expiration or Termination of Agreement

 

Any provision or covenant of this Agreement which expressly or by its nature
imposes obligations beyond the expiration or termination of this Agreement shall
survive such expiration or termination.

  

16.4        Survival of Modified Provisions

 

You expressly agree to be bound by any promise or covenant imposing the maximum
duty permitted by law which is subsumed within the terms of any provision of
this Agreement, as though it were separately articulated in and made a part of
this Agreement, that may result from striking from any of the provisions of this
Agreement any portion or portions which a court or agency having valid
jurisdiction may hold to be unreasonable and unenforceable in an unappealed
final decision to which we are a party, or from reducing the scope of any
promise or covenant to the extent required to comply with such a court or agency
order.

 

16.5        Captions

 

All captions in this Agreement are intended for the convenience of the parties,
and none shall be deemed to affect the meaning or construction of any provision
of this Agreement.

 

16.6        Responsibility

 

The term “Master Franchisee” or “you” as used in this Agreement shall refer to
each person executing this Agreement as Master Franchisee/you, whether such
person is one of the spouses, partners, shareholders, members, trustees,
trustors or beneficiaries or persons named as included in Master Franchisee/you,
and shall apply to each such person as if he were the only named Master
Franchisee in this Agreement.



 

16.6.1 If Master Franchisee is a married couple, both husband and wife executing
this Agreement shall be liable for all obligations and duties of Master
Franchisee under this Agreement as if such spouse were the sole Master
Franchisee under this Agreement.

 

16.6.2 If Master Franchisee is a partnership or if more than one person executes
this Agreement as Master Franchisee, each partner or person executing this
Agreement shall be liable for all the obligations and duties of Master
Franchisee under this Agreement.

 

16.6.3 If Master Franchisee is a trust, each trustee, trustor and beneficiary
signing this Agreement shall be liable for all of the obligations and duties of
Master Franchisee under this Agreement.

 

16.6.4 If Master Franchisee is a corporation or limited liability company, all
shareholders or members executing this Agreement shall be liable for all
obligations and duties of Master Franchisee under this Agreement as if each such
shareholder or member were the sole Master Franchisee under this Agreement.

 



16.6.5 If you are in breach or default under this Agreement, we may proceed
directly against each such spouse, partner, signatory to this Agreement,
shareholder, member, trustee, trustor or beneficiary without first proceeding
against you and without proceeding against or naming in such suit any other
Master Franchisee, partner, signatory to this Agreement, shareholder, member,
trustee, trustor or beneficiary. The obligations of you and each such spouse,
partner, person executing this Agreement, shareholder, member, trustee, trustor
and beneficiary shall be joint and several.

 



34

 

 

16.6.6 Notice to or demand upon one spouse, partner, person signing this
Agreement, shareholder, member, trustee, trustor or beneficiary shall be deemed
notice to or demand upon you and all such spouses, partners, persons signing
this Agreement, shareholders, members, trustees, trustors and beneficiaries, and
no notice or demand need be made to or upon all such Master Franchisee’s
spouses, partners, persons executing this Agreement, shareholders, members,
trustees, trustors or beneficiaries.

 

16.6.7 The cessation of or release from liability of you, or any such spouse,
partner, person executing this Agreement, shareholder, member, trustee, trustor
or beneficiary shall not relieve any other Master Franchisee, spouse, partner,
person executing this Agreement, shareholder, member, trustee, trustor or
beneficiary from liability under this Agreement, except to the extent that the
breach or default has been remedied or monies owed have been paid.

 



16.7       Corporation, Partnership or Limited Liability Company

 

16.7.1 Except as otherwise approved in writing by us, if you are a corporation,
you shall: (a) confine your activities, and your governing documents shall at
all times provide that your activities are confined, exclusively to operating
the Franchised Business; (b) maintain stop transfer instructions on your records
against the transfer of any equity securities and shall only issue securities
upon the face of which a legend, in a form satisfactory to us, appears which
references the transfer restrictions imposed by this Agreement; (c) not issue
any non-voting securities convertible into voting securities; (d) maintain a
Schedule of Principals with a current list of all owners of record and all
beneficial owners of any class of voting stock of you and furnish the list to us
upon request. In addition, each present and future shareholder of yours shall
jointly and severally guarantee your performance of each and every provision of
this Agreement by executing a Guarantee in the form attached to this Agreement
as Attachment B.

 

16.7.2 If you are a partnership you shall: (a) furnish us with your partnership
agreement as well as such other documents as we may reasonably request, and any
amendments thereto; and (b) prepare and furnish to us a Schedule of Principals
with a current list of all general and limited partners in you. In addition,
each present and future general partner of yours shall jointly and severally
guarantee your performance of each and every provision of this Agreement by
executing a Guarantee in the form attached to this Agreement as Attachment B.

 

16.7.3 If you are a limited liability company, you shall: (a) furnish us with a
copy of your articles of organization and operating agreement, as well as such
other documents as we may reasonably request, and any amendments thereto; (b)
prepare and furnish to us a Schedule of Principals with a current list of all
members and managers in you; and (c) maintain stop transfer instructions on your
records against the transfer of equity securities and shall only issue
securities upon the face of which bear a legend, in a form satisfactory to us.
In addition, each present and future member of yours shall jointly and severally
guarantee your performance of each and every provision of this Agreement by
executing a Guarantee in the form attached to this Agreement as Attachment B.

 

17.          APPLICABLE LAW

 

17.1        Choice of Law

 

This Agreement shall be interpreted and construed under the laws of the State of
New York. In the event of any conflict of law, the laws of New York shall
prevail, without regard to the application of such state’s conflict of law
rules. If, however, any provision of this Agreement would not be enforceable
under the laws of New York, and if the Franchised Business is located outside of
New York and such provision would be enforceable under the laws of the state in
which the Franchised Business is located, then such provision shall be
interpreted and construed under the laws of that other state. Nothing in this
Section 17.1 is intended by the parties to subject this Agreement to laws,
rules, or regulation of any state to which it would not otherwise be subject.

 



35

 

 

17.2        Non-Binding Mediation

 

17.2.1 Franchisor and Franchisee acknowledge that during the term of this
Agreement disputes may arise between the parties that may be resolvable through
mediation. To facilitate such resolution, Franchisor and Franchisee agree that
each party shall submit the dispute between them for non-binding mediation at a
mutually agreeable location before commencing litigation proceedings If
Franchisor and Franchisee cannot agree on a location, the mediation will be
conducted in Staten Island, New York. The mediation will be conducted by one (1)
mediator who is appointed under the American Arbitration Association’s
Commercial Mediation Rules and who shall conduct the mediation in accordance
with such rules. Franchisor and Franchisee agree that statements made by
Franchisor, Franchisee or any other party in any such mediation proceeding will
not be admissible in any other legal proceeding. Each party shall bear its own
costs and expenses of conducting the mediation and share equally the costs of
any third parties who are required to participate in the mediation.

 

17.2.2 If any dispute between the parties cannot be resolved through mediation
within forty-five (45) days following the appointment of the mediator, the
parties agree to resolve such dispute pursuant to litigation in the County of
New York, State of New York

 

17.3       Venue

 

The parties agree that any action brought by either party against the other in
any court, whether federal or state, shall be brought within the County of New
York, State of New York at the time the action is initiated, and the parties
hereby waive all questions of personal jurisdiction or venue for the purpose of
carrying out this provision.

 

17.4        Non-exclusivity of Remedy

 

No right or remedy conferred upon or reserved to us or you by this Agreement is
intended to be, nor shall be deemed, exclusive of any other right or remedy
herein or by law or equity provided or permitted, but each shall be cumulative
of every other right or remedy.

 

17.5        Right to Injunctive Relief

 

Nothing herein contained shall bar the right of either party to seek and obtain
temporary and permanent injunctive relief from a court of competent jurisdiction
consistent with this Section 17 in accordance with applicable law against
threatened conduct that will in all probability cause loss or damage to you or
us.

 

17.6        Incorporation of Recitals

 

The recitals set forth in Paragraphs A through C of this Agreement are true and
correct and are hereby incorporated by reference into the body of this
Agreement.

 



36

 

 

18.          SECURITY INTEREST

 

18.1        Collateral

 

You grant to us a security interest (“Security Interest”) in all of the
furniture, fixtures, equipment, signage, and realty (including your interests
under all real property and personal property leases) of the Franchised
Business, together with all similar property now owned or hereafter acquired,
additions, substitutions, replacements, proceeds, and products thereof, wherever
located, used in connection with the Franchised Business. All items in which a
security interest is granted are referred to as the “Collateral”.

 



18.2        Indebtedness Secured

 

The Security Interest is to secure payment of the following (the
“Indebtedness”):

  

18.2.1 All amounts due under this Agreement or otherwise by you;

  

18.2.2 All sums which we may, at our option, expend or advance for the
maintenance, preservation, and protection of the Collateral, including, without
limitation, payment of rent, taxes, levies, assessments, insurance premiums, and
discharge of liens, together with interest, or any other property given as
security for payment of the Indebtedness;

 



18.2.3 All expenses, including reasonable attorneys’ fees, which we incur in
connection with collecting any or all Indebtedness secured hereby or in
enforcing or protecting our rights under the Security Interest and this
Agreement; and

 

18.2.4 All other present or future, direct or indirect, absolute or contingent,
liabilities, obligations, and indebtedness of you to us or third parties under
this Agreement, however created, and specifically including all or part of any
renewal or extension of this Agreement, whether or not you execute any extension
agreement or renewal instruments.

 

Our security interest, as described herein, shall be subordinated to any
financing related to your operation of the Franchised Business, including, but
not limited to, a real property mortgage and equipment leases.

 

18.3        Additional Documents

 

You will from time to time as required by us join with us in executing any
additional documents and one or more financing statements pursuant to the
Uniform Commercial Code (and any assignments, extensions, or modifications
thereof) in form satisfactory to us.

 

18.4        Possession of Collateral

 

Upon default and termination of your rights under this Agreement, we shall have
the immediate right to possession and use of the Collateral.

 

18.5        Our Remedies in Event of Default

 

You agree that, upon the occurrence of any default set forth above, the full
amount remaining unpaid on the Indebtedness secured shall, at our option and
without notice, become due and payable immediately, and we shall then have the
rights, options, duties, and remedies of a secured party under, and you shall
have the rights and duties of a debtor under, the Uniform Commercial Code of New
York (or other applicable law), including, without limitation, our right to take
possession of the Collateral and without legal process to enter any premises
where the Collateral may be found. Any sale of the Collateral may be conducted
by us in a commercially reasonable manner. Reasonable notification of the time
and place of any sale shall be satisfied by mailing to you pursuant to the
notice provisions set forth above.

 



37

 

 

18.6        Special Filing as Financing Statement

 

This Agreement shall be deemed a Security Agreement and a Financing Statement.
This Agreement may be filed for record in the real estate records of each county
in which the Collateral, or any part thereof, is situated and may also be filed
as a Financing Statement in the counties or in the office of the Secretary of
State, as appropriate, in respect of those items of Collateral of a kind or
character defined in or subject to the applicable provisions of the Uniform
Commercial Code as in effect in the appropriate jurisdiction.

 

19.          ACKNOWLEDGMENTS

 

19.1        Recognition of Business Risks

 

You acknowledge that you have conducted an independent investigation of the
proposed franchise, and recognize that the business venture contemplated by this
Agreement involves business risks and that your success will be largely
dependent upon your ability as an independent business person. We expressly
disclaim the making of, and you acknowledge that you have not received, any
warranty or guarantee, express or implied, as to the potential sales, income,
profits, or success of the business venture contemplated by this Agreement, or
of other Franchised Businesses.

 

19.2        Receipt of Franchise Disclosure Document

 

You acknowledge that you have received a copy of our complete FDD for Master
Franchised Businesses at least (14) calendar days prior to the date on which
this Agreement was executed or any payment was made to us or any of our
affiliates. You acknowledge and agree that we have made no promises,
representations, warranties or assurances to you which are inconsistent with the
terms of this Agreement or our FDD concerning the profitability or likelihood of
success of the Franchised Business, that you have been informed by us that there
can be no guaranty of success in the Franchised Business, and that your business
ability and aptitude is primary in determining your success.

 



19.3        Review of Agreement

 

You acknowledge that you have read and understood this Agreement, the
attachments hereto, and agreements relating thereto, if any, and that we have
accorded you ample time and opportunity to consult with advisors and counsel of
your own choosing about the potential benefits and risks of entering into this
Agreement.

 

19.4        Attorneys’ Fees

 

If we become a party to any legal proceedings concerning this Agreement or the
Franchised Business by reason of any act or omission of you or your authorized
representatives, you shall be liable to us for the reasonable attorneys’ fees
and court costs incurred by us in the legal proceedings. If either party
commences a legal action against the other party arising out of or in connection
with this Agreement, the prevailing party shall be entitled to have and recover
from the other party its reasonable attorneys’ fees and costs of suit.

 

19.5        Atypical Arrangements

 

You acknowledge and agree that we may modify the offer of our franchises to
other franchisees in any manner and at any time, which offers have or may have
terms, conditions, and obligations which may differ from the terms, conditions,
and obligations in this Agreement. You further acknowledge and agree that we
have made no warranty or representation that all Master Franchise Agreements
previously issued or issued after this Master Franchise Agreement by us do or
will contain terms substantially similar to those contained in this Master
Franchise Agreement. We may, in our reasonable business judgment and our sole
and absolute discretion, due to local business conditions or otherwise, waive or
modify comparable provisions of other Master Franchise Agreements executed
before or after the date of this Master Franchise Agreement with other Master
Franchisees in a non-uniform manner.

 



38

 

 

19.6        Limitation of Adjudicative Proceedings

 

Any and all claims and actions arising out of or relating to this Agreement, the
relationship of you and us, or your operation of the Franchised Business,
brought by any party hereto against the other, shall be commenced within two (2)
years from the occurrence of the facts giving rise to such claim or action, or
such claim or action shall be barred.



 

19.7        Trial by Jury

 

We and you each hereby waive our respective right to trial by jury of any cause
of action, claim, counterclaim or cross-complaint in any action, proceeding
and/or hearing brought by either us or you on any matter whatsoever arising out
of, or in any way connected with, this Agreement, the relationship of the
parties, the use of the Proprietary Marks or System by you, or any claim of
injury or damage, or the enforcement of any remedy under any law, statute,
regulation, emergency or otherwise, now or hereafter in effect, to the fullest
extent permitted under law.

 

19.8        Punitive or Exemplary Damages

 

We and you, and our respective directors, officers, shareholders and guarantors,
as applicable, each hereby waive to the fullest extent permitted by law, any
right to, or claim for, punitive or exemplary damages against the other and
agree that, in the event of a dispute between them, each is limited to
recovering only the actual damages proven to have been sustained by it.

 

19.9        Additional Documents

 

Each of the parties agrees to execute, acknowledge and deliver to the other
party and to procure the execution, acknowledgment and delivery to the other
party of any additional documents or instruments which either party may
reasonably require to fully effectuate and carry out the provisions of this
Agreement.

 

19.10      Counterparts

 

This Agreement may be executed by the parties in one or more counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

 



39

 



 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
shown above. 

                  KIOSK CONCEPTS, INC.:                     By:         Witness
  Name:         Title:                         MASTER FRANCHISEE:       THE
GRILLED CHEESE TRUCK, INC.                     By:         Witness   Name:      
  Title:      

 

40

 

 

SCHEDULE OF PRINCIPALS (Not Applicable) 

 

ANY OTHER PERSON NOT LISTED IN THIS AGREEMENT WHO IS A SPOUSE, PARTNER, AN
OFFICER, DIRECTOR, SHAREHOLDER, GENERAL PARTNER OR MEMBER OF MASTER FRANCHISEE: 

            Name:         Address:       Telephone:   Relationship:  

 

            Name:         Address:       Telephone:   Relationship:  

  

            Name:         Address:       Telephone:   Relationship:  

  

            Name:         Address:       Telephone:   Relationship:  

  

            Name:         Address:       Telephone:   Relationship:  

  

            Name:         Address:       Telephone:   Relationship:  

  

 

 



 

Attachment A to 

Master Franchise Agreement 

 

MASTER TERRITORY AND COMMENCEMENT DATE  

                 MASTER TERRITORY:                North America                
         



 

COMMENCEMENT DATE: Upon approval of the State of New York. 

                  KIOSK CONCEPTS, INC.   MASTER FRANCHISEE           THE GRILLED
CHEESE TRUCK, INC.                   By:         By:       Name:     Name:  
Title:       Title:    

 

 

 

 

Attachment B to

Master Franchise Agreement

 

GUARANTEES OF MASTER FRANCHISE AGREEMENT

 

As an inducement to Kiosk Concepts, Inc. (“Franchisor”) to enter into a Master
Franchise Agreement with __N/A____________________ (“Master Franchisee”) dated
__________________, 20____ (the “ Master Franchise Agreement”),
___________________________________ (“Guarantors”), jointly and severally agree
as follows:

 

A.          Guarantors shall pay or cause to be paid to Franchisor all monies
payable by Master Franchisee under the Master Franchise Agreement on the days
and times and in the manner therein appointed for payment thereof.

 

B.          Guarantors shall unconditionally guarantee full performance and
discharge by Master Franchisee of all the obligations of Master Franchisee under
the Master Franchise Agreement at the times and in the manner therein provided.

 

C.          Guarantors shall indemnify and save harmless Franchisor and its
affiliates against and from all losses, damages, costs, and expenses which
Franchisor and its affiliates may sustain, incur, or become liable for by reason
of: (1) the failure for any reason whatsoever of Master Franchisee to pay the
monies payable pursuant to the Master Franchise Agreement or to do and perform
any other act, matter or thing pursuant to the provisions of the Master
Franchise Agreement; or (2) any act, action, or proceeding of or by Franchisor
for or in connection with the recovery of monies or the obtaining of performance
by Master Franchisee of any other act, matter or thing pursuant to the
provisions of the Master Franchise Agreement.

 

D.          Franchisor shall not be obligated to proceed against Master
Franchisee or exhaust any security from Master Franchisee or pursue or exhaust
any remedy, including any legal or equitable relief against Master Franchisee,
before proceeding to enforce the obligations of the Guarantors under this
Guarantee, and the enforcement of such obligations may take place before, after,
or contemporaneously with, enforcement of any debt or obligation of Master
Franchisee under the Master Franchise Agreement.

 

E.          Without affecting the Guarantors’ obligations under this Guarantee,
Franchisor, without notice to the Guarantors, may extend, modify, or release any
indebtedness or obligation of Master Franchisee, or settle, adjust, or
compromise any claims against Master Franchisee. Guarantors waive notice of
amendment of the Master Franchise Agreement and notice of demand for payment or
performance by Master Franchisee.

 

F.          Guarantors’ obligations under this Guarantee shall remain in full
force and effect, and shall be unaffected by: (1) the unenforceability of the
Master Franchise Agreement against Master Franchisee; (2) the termination of any
obligations of Master Franchisee under the Master Franchise Agreement by
operation of law or otherwise; (3) the bankruptcy, insolvency, dissolution, or
other liquidation of Master Franchisee, including, without limitation, any
surrender or disclaimer of the Franchise Agreement by the trustee in bankruptcy
of Master Franchisee; (4) Franchisor’s consent or acquiescence to any
bankruptcy, receivership, insolvency, or any other creditor’s proceedings of or
against Master Franchisee, or by the winding-up or dissolution of Master
Franchisee, or any other event or occurrence which would have the effect at law
of terminating the existence of Master Franchisee’s obligations prior to the
termination of the Master Franchise Agreement; or (5) by any other agreements or
other dealings between Franchisor and Master Franchisee having the effect of
amending or altering the Master Franchise Agreement or Master Franchisee’s
obligations under this Guarantee, or by any want of notice by Franchisor to
Master Franchisee of any default of Master Franchisee or by any other matter,
thing, act, or omission of Franchisor whatsoever.

 



 

 

 

G.          Notice to Guarantors shall be given as follows:

 



Names and addresses: 

 



                                         

  

H.          This Guarantee shall be interpreted and construed under the laws of
the state in which Franchisor has its principal place of business at the time
the action is initiated. In the event of any conflict of law, the laws of such
state shall prevail, without regard to the application of such state’s conflict
of law rules. If, however, any provision of this Guarantee would not be
enforceable under the laws of the state in which Franchisor has its principal
place of business at the time the action is initiated, and if the Master
Franchisee’s franchised business is located outside of such state and such
provision would be enforceable under the laws of the state in which the Master
Franchisee’s franchised business is located, then such provision shall be
interpreted and construed under the laws of that state. Any action brought to
enforce or interpret this Guarantee in any court, whether federal or state,
shall be brought within the county and state in which Franchisor has its
principal place of business at the time the action is initiated, and Guarantors
hereby waive all questions of personal jurisdiction or venue for the purpose of
carrying out this provision.

 

IN WITNESS WHEREOF, each of the undersigned has signed this Guarantee as of the
day and year set forth below.

 

GUARANTORS: 



                    Date:     Date:                                 Date:    
Date:  

 



2

 

  

Attachment C to

Master Franchise Agreement

 

MULTI-STATE ADDENDUM

 

CALIFORNIA APPENDIX

 

1.California Business and Professions Code Sections 20000 through 20043 provide
rights to you concerning termination or non-renewal of a franchise. If the
Master Franchise Agreement contains provisions that are inconsistent with the
law, the law will control.

 

2.The Master Franchise Agreement provides for termination upon bankruptcy. This
provision may not be enforceable under Federal Bankruptcy Law (11 U.S.C.A. Sec.
101 et seq.).

 

3.The Master Franchise Agreement contains covenants not to compete which extend
beyond the termination of the agreement. These provisions may not be enforceable
under California law.

 

4.Section 31125 of the California Corporation Code requires the franchisor to
provide you with a disclosure document before asking you to agree to a material
modification of an existing franchise.

 

5.Neither the franchisor, any person or franchise broker in Item 2 of the
Disclosure Document is subject to any currently effective order of any national
securities association or national securities exchange, as defined in the
Securities Exchange Act of 1934, 15 U.S.C.A. 79a et seq., suspending or
expelling such persons from membership in such association or exchange.

 

6.The Master Franchise Agreement requires non-binding mediation. The mediation
will occur in New York with the costs being borne by equally by the parties.
Prospective franchisees are encouraged to consult private legal counsel to
determine the applicability of California and federal laws (such as Business and
Professions Code Section 20040.5 and Code of Civil Procedure Section 1281) to
any provisions of a franchise agreement restricting venue to a forum outside the
State of California.

 

7.The Master Franchise Agreement requires application of the laws of New York.
This provision may not be enforceable under California law.

 

8.You must sign a general release if you renew or transfer your franchise.
California Corporation Code 31512 voids a waiver of your rights under the
Franchise Investment Law (California Corporations Code 31000 through 31516).
Business and Professions Code 20010 voids a waiver of your rights under the
Franchise Relations Act (Business and Professions Code 20000 through 20043).

 

9.THE CALIFORNIA FRANCHISE INVESTMENT LAW REQUIRES THAT A COPY OF ALL PROPOSED
AGREEMENTS RELATING TO THE SALE OF THE FRANCHISE BE DELIVERED TOGETHER WITH THE
DISCLOSURE DOCUMENT.

 

10.The Master Franchise Agreement contains a liquidated damages clause. Under
California Civil Code Section 1671, certain liquidated damages clauses are
unenforceable.

 

11.OUR WEBSITE, www.originalsoupman.com, HAS NOT BEEN REVIEWED OR APPROVED BY
THE CALIFORNIA DEPARTMENT OF BUSINESS OVERSIGHT. ANY COMPLAINTS CONCERNING THE
CONTENT OF THIS WEBSITE MAY BE DIRECTED TO THE CALIFORNIA DEPARTMENT OF BUSINESS
OVERSIGHT at www.dbo.ca.gov.

 

 

 



 

ADDENDUM REQUIRED BY THE DEPARTMENT OF LAW OF THE STATE OF NEW YORK

 

The following Items are required to be included within the Disclosure Document
and shall be deemed to supersede the language in the Disclosure Document itself:

 

3.            LITIGATION

 

Neither the Franchisor, its Predecessor nor any person listed under Item 2 or an
affiliate offering franchises under Franchisor’s principal trademark:

 

(A)has an administrative, criminal or civil action pending against that person
alleging: a felony; a violation of a franchise, antitrust or securities law;
fraud; embezzlement; fraudulent conversion; misappropriation of property; unfair
or deceptive practices; or comparable civil or misdemeanor allegations.

 

(B)has been convicted of a felony or pleaded nolo contendere to a felony charge
or, within the ten year period immediately preceding the application for
registration, has been convicted of or pleaded nolo contendere to a misdemeanor
charge or has been the subject of a civil action alleging: violation of a
franchise; anti-fraud or securities law; fraud; embezzlement; fraudulent
conversion or misappropriation of property; unfair or deceptive practices; or
comparable allegations.

 

(C)is subject to a currently effective injunctive or restrictive order or decree
relating to the franchise, or under a Federal, State or Canadian franchise,
securities, antitrust, trade regulation or trade practice law, resulting from a
concluded or pending action or proceeding brought by a public agency; or is
subject to any currently effective order of any national securities association
or national securities exchange, as defined in the Securities and Exchange Act
of 1934, suspending or expelling such person from membership in such association
or exchange; or is subject to a currently effective injunctive or restrictive
order relating to any other business activity as a result of an action brought
by a public agency or department, including, without limitation, actions
affecting a license as a real estate broker or sales agent.

 

4.            BANKRUPTCY

 

Neither the Franchisor, its affiliate, its predecessor, officers, or general
partner during the ten year period immediately before the date of the disclosure
document: (a) filed as debtor (or had filed against it) a petition to start an
action under the U.S. Bankruptcy Code (or any comparable foreign law); (b)
obtained a discharge of its debts under the bankruptcy code; or (c) was a
principal officer of a company or a general partner in a partnership that either
filed as a debtor (or had filed against it) a petition to start an action under
the U.S. Bankruptcy Code or that obtained a discharge of its debts under the
U.S. Bankruptcy Code during or within one year after the officer or general
partner of the Franchisor held this position in the company or partnership. 

 

IN WITNESS WHEREOF, the parties hereto have duly executed, sealed and delivered
this Addendum dated this ______ day of ______________, 2015.

 



2

 

           

            ATTEST   KIOSK CONCEPTS, INC.:                 By:       Witness  
Name:       Title:    



             

MASTER FRANCHISEE:

THE GRILLED CHEESE TRUCK, INC.

                By:           Name:       Title:               Witness        

  

3

 



 

 Attachment D to

Master Franchise Agreement

 

CONFIDENTIALITY AND NON-COMPETITION AGREEMENT

(for trained employees, shareholders, officers, directors,

general partners, members and managers of Master Franchisee) 

 

In consideration of my being a _________________________ of ____________________
(“Master Franchisee”), and other good and valuable consideration, the receipt
and sufficiency of which is acknowledged, I hereby acknowledge and agree that:

 

1.          Pursuant to a Master Franchise Agreement dated _______________,
20___ (the “Master Franchise Agreement”), Master Franchisee has acquired the
right and franchise from Kiosk Concepts, Inc. (the “Company”) to establish and
operate a The Original Soupman master franchised business (the “Franchised
Business”) and the right to use in the operation of the Franchised Business the
Company’s trade names, service marks, trademarks, logos, emblems, and indicia of
origin (the “Proprietary Marks”), as they may be changed, improved and further
developed from time to time in the Company’s sole discretion, only within the
Master Territory, as defined in the Master Franchise Agreement.

 

2.          The Company, as the result of the expenditure of time, skill, effort
and resources has developed and owns a distinctive format and system (the
“System”) relating to the establishment and operation of Franchised Businesses
under the Proprietary Marks. The Company possesses certain proprietary and
confidential information relating to the operation of the System, which includes
certain proprietary trade secrets, methods, techniques, formats, specifications,
systems, procedures, methods of business practices and management, sales and
promotional techniques and knowledge of, and experience in, the operation of the
Franchised Business (the “Confidential Information”).

 

3.          Any and all information, knowledge, know-how, and techniques which
the Company specifically designates as confidential shall be deemed to be
Confidential Information for purposes of this Agreement.

 

4.          As ________ of the Master Franchisee, the Company and Master
Franchisee will disclose the Confidential Information to me in furnishing to me
training programs, the Company’s Confidential Operations Manuals (the
“Manuals”), and other general assistance during the term of the Master Franchise
Agreement.

 

5.          I will not acquire any interest in the Confidential Information,
other than the right to utilize it in the operation of the Franchised Business
during the term of the Master Franchise Agreement, and the use or duplication of
the Confidential Information for any use outside the System would constitute an
unfair method of competition.

 

6.          The Confidential Information is proprietary, involves trade secrets
of the Company, and is disclosed to me solely on the condition that I agree, and
I do hereby agree, that I shall hold in strict confidence all Confidential
Information and all other information designated by the Company as confidential.
Unless the Company otherwise agrees in writing, I will disclose and/or use the
Confidential Information only in connection with my duties as ________________
of the Master Franchisee, and will continue not to disclose any such information
even after I cease to be in that position and will not use any such information
even after I cease to be in that position unless I can demonstrate that such
information has become generally known or easily accessible other than by the
breach of an obligation of Master Franchisee under the Master Franchise
Agreement.

 



 

 



 

7.          Except as otherwise approved in writing by the Company, I shall not,
while in my position with the Master Franchisee, either directly or indirectly
for myself, or through, on behalf of, or in conjunction with any person,
persons, partnership, or corporation, own, maintain, operate, engage in, act as
a consultant for, perform services for, or have any interest in any retail
business or e-commerce business which is the same as, or substantially similar
to, a Franchised Business (a “Competitive Business”); and for a continuous
uninterrupted period commencing upon the cessation or termination of my position
with Master Franchisee, regardless of the cause for termination, or upon the
expiration, termination, transfer, or assignment of the Master Franchise
Agreement, whichever occurs first, and continuing for two (2) years thereafter,
either directly or indirectly, for myself, or through, on behalf of, or in
conjunction with any person, persons, partnership, or corporation, own,
maintain, operate, engage in, act as a consultant for, perform services for, or
have any interest in any Competitive Business anywhere.

 

The prohibitions in this Paragraph 7 do not apply to my interests in or
activities performed in connection with a Franchised Business. This restriction
does not apply to my ownership of less than five percent (5%) beneficial
interest in the outstanding securities of any publicly held corporation.

 

8.          I agree that each of the foregoing covenants shall be construed as
independent of any other covenant or provision of this Agreement. If all or any
portion of a covenant in this Agreement is held unreasonable or unenforceable by
a court or agency having valid jurisdiction in an unappealed final decision to
which the Company is a party, I expressly agree to be bound by any lesser
covenant subsumed within the terms of such covenant that imposes the maximum
duty permitted by law, as if the resulting covenant were separately stated in
and made a part of this Agreement.

 

9.          I understand and acknowledge that the Company shall have the right,
in its sole discretion, to reduce the scope of any covenant set forth in this
Agreement, or any portion thereof, without my consent, effective immediately
upon receipt by me of written notice thereof; and I agree to comply forthwith
with any covenant as so modified.

 

10.          The Company is a third-party beneficiary of this Agreement and may
enforce it, solely and/or jointly with the Master Franchisee. I am aware that my
violation of this Agreement will cause the Company and the Master Franchisee
irreparable harm; therefore, I acknowledge and agree that the Master Franchisee
and/or the Company may apply for the issuance of an injunction preventing me
from violating this Agreement, and I agree to pay the Master Franchisee and the
Company all the costs it/they incur(s), including, without limitation, legal
fees and expenses, if this Agreement is enforced against me. Due to the
importance of this Agreement to the Master Franchisee and the Company, any claim
I have against the Master Franchisee or the Company is a separate matter and
does not entitle me to violate, or justify any violation of this Agreement.

 

11.          This Agreement shall be construed under the laws of the State of
New York. The only way this Agreement can be changed is in writing signed by
both the Master Franchisee and me.

 



2

 

 



      Signature            Name           Address           Title

                                    



ACKNOWLEDGED BY MASTER FRANCHISEE

THE GRILLED CHEESE TRUCK, INC. 



          By:                   Name:             Title:



 



3

 

  

Attachment E to

Master Franchise Agreement

 

MINIMUM DEVELOPMENT QUOTA

 

Master Franchisee shall develop a minimum of ___NOT APPLICABLE_____________ (__)
Restaurants during the first ______________ (__) years of this Agreement, to be
opened as follows:



          Year One of this Agreement — ____________ (____) Restaurants; Year Two
of this Agreement   — ____________ (____) Restaurants; Year Three of this
Agreement   — ____________ (____) Restaurants; Year Four of this Agreement   —
____________ (____) Restaurants; Year Five of this Agreement   — ____________
(____) Restaurants; Year Six of this Agreement   — ____________ (         )
Restaurants. Year Seven of this Agreement   — ____________ (____) Restaurants;
Year Eight of this Agreement   — ____________ (____) Restaurants; Year Nine of
this Agreement   — ____________ (____) Restaurants. Year Ten of this Agreement —
____________ (         ) Restaurants.



 

APPROVED:                     





                  KIOSK CONCEPTS, INC.   MASTER FRANCHISEE                   By:
        By:       Name:     Name:   Title:       Title:    

 



 

 